UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2017 Or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33033 PORTER BANCORP, INC. (Exact name of registrant as specified in its charter) Kentucky 61-1142247 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2500 Eastpoint Parkway, Louisville, Kentucky 40223 (Address of principal executive offices) (Zip Code) (502) 499-4800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of "large accelerated filer,""accelerated filer," "smaller reporting company," and "emerging growth company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐(Do not check if a smaller reporting company) Smaller reporting company ☒ Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes☐No☒ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 4,655,920 Common Shares and 1,591,600 Non-Voting Common Shares, no par value, were outstanding at April 30, 2017. 1 INDEX Page PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 35 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 49 ITEM 4. CONTROLS AND PROCEDURES 49 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 50 ITEM 1A. RISK FACTORS 50 ITEM 2. UNREGISTERED SALES ON EQUITY SECURITIES AND USE OF PROCEEDS 50 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 50 ITEM 4. MINE SAFETY DISCLOSURES 50 ITEM 5. OTHER INFORMATION 50 ITEM 6. EXHIBITS 50 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements The following consolidated financial statements of Porter Bancorp, Inc. and subsidiary, PBI Bank, Inc. are submitted: Unaudited Consolidated Balance Sheets for March 31, 2017 and December 31, 2016 Unaudited Consolidated Statements of Income for the three months ended March 31, 2017 and 2016 Unaudited Consolidated Statements of Comprehensive Income for the three months ended March 31, 2017 and 2016 Unaudited Consolidated Statement of Changes in Stockholders’ Equity for the three months ended March 31, 2017 Unaudited Consolidated Statements of Cash Flows for the three months ended March 31, 2017 and 2016 Notes to Unaudited Consolidated Financial Statements 3 PORTER BANCORP, INC. Unaudited Consolidated Balance Sheets (dollars in thousands except share data) March 31, 2017 December 31, 2016 Assets Cash and due from banks $ 5,456 $ 9,449 Interest bearing deposits in banks 32,329 56,867 Cash and cash equivalents 37,785 66,316 Securities available for sale 156,001 152,790 Securities held to maturity (fair value of $43,469 and $43,072, respectively) 41,752 41,818 Loans held for sale — — Loans, net of allowance of $8,966 and $8,967, respectively 655,217 630,269 Premises and equipment 17,687 17,848 Other real estate owned 6,571 6,821 Federal Home Loan Bank stock 7,323 7,323 Bank owned life insurance 14,935 14,838 Accrued interest receivable and other assets 5,083 7,154 Total assets $ 942,354 $ 945,177 Liabilities and Stockholders’ Equity Deposits Non-interest bearing $ 127,049 $ 124,395 Interest bearing 733,654 725,530 Total deposits 860,703 849,925 Federal Home Loan Bank advances 17,313 22,458 Accrued interest payable and other liabilities 4,908 15,911 Subordinated capital note 2,925 3,150 Junior subordinated debentures 21,000 21,000 Total liabilities 906,849 912,444 Stockholders’ equity Preferred stock, no par Series E - 6,198 issued and outstanding; Liquidation preference of $6.2 million 1,644 1,644 Series F - 4,304 issued and outstanding; Liquidation preference of $4.3 million 1,127 1,127 Total preferred stockholders’ equity 2,771 2,771 Common stock, no par, 86,000,000 shares authorized, 4,655,920 and 4,632,933 voting, and 34,380,437 non-voting shares authorized, 1,591,600 and 1,591,600 non-voting issued and outstanding, respectively 125,729 125,729 Additional paid-in capital 24,151 24,097 Retained deficit (111,881 ) (113,561 ) Accumulated other comprehensive loss (5,265 ) (6,303 ) Total common stockholders’ equity 32,734 29,962 Total stockholders' equity 35,505 32,733 Total liabilities and stockholders’ equity $ 942,354 $ 945,177 See accompanying notes to unaudited consolidated financial statements. 4 PORTER BANCORP, INC. Unaudited Consolidated Statements of Income (dollars in thousands, except per share data) Three Months Ended March 31, 2017 2016 Interest income Loans, including fees $ 7,829 $ 7,882 Taxable securities 1,114 989 Tax exempt securities 145 164 Federal funds sold and other 137 150 9,225 9,185 Interest expense Deposits 1,244 1,308 Federal Home Loan Bank advances 31 19 Subordinated capital note 34 39 Junior subordinated debentures 175 168 1,484 1,534 Net interest income 7,741 7,651 Negative provision for loan losses — (550 ) Net interest income after negative provision for loan losses 7,741 8,201 Non-interest income Service charges on deposit accounts 501 429 Bank card interchange fees 213 202 Income from bank owned life insurance 102 96 Other real estate owned rental income — 256 Net gain on sales and calls of investment securities — 203 Other 252 205 1,068 1,391 Non-interest expense Salaries and employee benefits 3,947 3,822 Occupancy and equipment 821 854 Professional fees 303 385 FDIC insurance 342 523 Data processing expense 292 297 State franchise and deposit tax 225 255 Other real estate owned expense (16 ) 668 Litigation and loan collection expense 3 82 Other 1,212 1,205 7,129 8,091 Income before income taxes 1,680 1,501 Income tax expense — 21 Net income 1,680 1,480 Less: Earnings allocated to participating securities 44 51 Net income available to common shareholders $ 1,636 $ 1,429 Basic and diluted income per common share $ 0.27 $ 0.27 See accompanying notes to unaudited consolidated financial statements. 5 PORTER BANCORP, INC. Unaudited Consolidated Statements of Comprehensive Income (in thousands) Three Months Ended March 31, 2017 2016 Net income $ 1,680 $ 1,480 Other comprehensive income (loss): Unrealized gain (loss) on securities: Unrealized gain arising during the period 1,005 1,209 Amortization during period of net unrealized loss transferred to held to maturity 33 32 Reclassification adjustment for gains included in net income — (203 ) Net unrealized gain recognized in comprehensive income 1,038 1,038 Tax effect — — Other comprehensive income 1,038 1,038 Comprehensive income $ 2,718 $ 2,518 See accompanying notes to unaudited consolidated financial statements. 6 PORTER BANCORP, INC. Unaudited Consolidated Statements of Changes in Stockholders’ Equity For Three Months Ended March31, 2017 (Dollar amounts in thousands except share and per share data) Shares Amount Common Preferred Preferred Common Common Non-Voting Common Total Common Series E Series F Common and Non-Voting Common Series E Series F Additional Paid-In Capital Retained Deficit Accumulated Other Compre- hensive Income (Loss) Total Balances, January 1, 2017 4,632,933 1,591,600 6,224,533 6,198 4,304 $ 125,729 $ 1,644 $ 1,127 $ 24,097 $ (113,561 ) $ (6,303 ) $ 32,733 Issuance of unvested stock 22,787 — 22,787 — Forfeited unvested stock — Reverse stock split roundup shares 200 — 200 — Stock-based compensation expense — 54 — — 54 Net income — 1,680 — 1,680 Netchange inaccumulated othercomprehensive income, net of taxes — 1,038 1,038 Balances, March 31, 2017 4,655,920 1,591,600 6,247,520 6,198 4,304 $ 125,729 $ 1,644 $ 1,127 $ 24,151 $ (111,881 ) $ (5,265 ) $ 35,505 See accompanying notes to unaudited consolidated financial statements. 7 PORTER BANCORP, INC. Unaudited Consolidated Statements of Cash Flows For Three Months Ended March 31, 2017 and 2016 (dollars in thousands) 2017 2016 Cash flows from operating activities Net income $ 1,680 $ 1,480 Adjustments to reconcile net loss to net cash from operating activities Depreciation and amortization 374 386 Negative provision for loan losses — (550 ) Net amortization on securities 312 309 Stock-based compensation expense 54 73 Net gain on sales of loans held for sale — (17 ) Loans originated for sale — (1,056 ) Proceeds from sales of loans held for sale — 1,146 Net gain on sales of other real estate owned (38 ) (55 ) Net write-down of other real estate owned — 500 Net realized gain on sales and calls of investment securities — (203 ) Earnings on bank owned life insurance, net of premium expense (97 ) (90 ) Net change in accrued interest receivable and other assets 1,973 (617 ) Net change in accrued interest payable and other liabilities (11,003 ) (396 ) Net cash from operating activities (6,745 ) 910 Cash flows from investing activities Purchases of available for sale securities (7,670 ) (4,114 ) Sales and calls of available for sale securities — 3,486 Maturities and prepayments of available for sale securities 5,251 5,077 Proceeds from sale of other real estate owned 388 1,349 Loan originations and payments, net (25,096 ) (1,802 ) Purchases of premises and equipment, net (67 ) (177 ) Purchase of bank owned life insurance — (5,000 ) Net cash from investing activities (27,194 ) (1,181 ) Cash flows from financing activities Net change in deposits 10,778 (12,384 ) Repayment of Federal Home Loan Bank advances (15,145 ) (149 ) Advances from Federal Home Loan Bank 10,000 — Repayment of subordinated capital note (225 ) (225 ) Net cash from financing activities 5,408 (12,758 ) Net change in cash and cash equivalents (28,531 ) (13,029 ) Beginning cash and cash equivalents 66,316 93,335 Ending cash and cash equivalents $ 37,785 $ 80,306 Supplemental cash flow information: Interest paid $ 1,316 $ 4,205 Income taxes paid (refunded) — 21 Supplemental non-cash disclosure: Transfer from loans to other real estate $ 100 $ 441 See accompanying notes to unaudited consolidated financial statements. 8 PORTER BANCORP, INC. Notes to Unaudited Consolidated Financial Statements Note 1 – Basis of Presentation and Summary of Significant Accounting Policies Basis of Presentation – The consolidated financial statements include Porter Bancorp, Inc. (Company) and its subsidiary, PBI Bank (Bank).The Company owns a 100% interest in the Bank. All significant inter-company transactions and accounts have been eliminated in consolidation. The accompanying unaudited consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (GAAP) for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, the financial statements do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three months ended March 31, 2017 are not necessarily indicative of the results that may be expected for the entire year.A description of other significant accounting policies is presented in the notes to the Consolidated Financial Statements for the year ended December 31, 2016 included in the Company’s Annual Report on Form 10-K. Use of Estimates – To prepare financial statements in conformity with U.S. generally accepted accounting principles, management makes estimates and assumptions based on available information. These estimates and assumptions affect the amounts reported in the financial statements and the disclosures provided, and future results could differ. Reclassifications – Some items in the prior year financial statements were reclassified to conform to the current presentation. The reclassifications did not impact net income or stockholders’ equity. New Accounting Standards – In August 2015, FASB issued ASU 2015-14, Revenue from Contracts with Customers (Topic 606). This ASU is an update to ASU 2014-09, and delays the effective date of ASU 2014-09. The ASU provides guidance on revenue recognition for entities that enter into contracts with customers to transfer goods or services or enter into contracts for the transfer of nonfinancial assets. The core principle of the guidance is that an entity should recognize revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. Additional disclosures are required to provide quantitative and qualitative information regarding the nature, amount, timing, and uncertainty of revenue and cash flows arising from contracts with customers. The new guidance is effective for annual reporting periods, and interim reporting periods within those annual periods, beginning after December 15, 2017. Early adoption is not permitted. Based on types of products we offer, a significant portion of the Company's revenue is scoped out of the standard. Therefore, adoption of this new guidancewill nothave a material impact on the consolidated financial statements. In January 2016, the FASB issued an update ASU No.2016-01, Financial Instruments- Overall (Subtopic 825-10): Recognition and Measurement of Financial Assets and Financial Liabilities. The amendments in this update impact public business entities as follows: 1) Require equity investments (except those accounted for under the equity method of accounting or those that result in consolidation of the investee) to be measured at fair value with changes in fair value recognized in net income. 2) Simplify the impairment assessment of equity investments without readily determinable fair values by requiring a qualitative assessment to identify impairment. When a qualitative assessment indicates that impairment exists, an entity is required to measure the investment at fair value. 3) Eliminate the requirement to disclose the methods and significant assumptions used to estimate the fair value that is required to be disclosed for financial instruments measured at amortized cost on the balance sheet. 4) Require entities to use the exit price notion when measuring the fair value of financial instruments for disclosure purposes. 5) Require an entity to present separately in other comprehensive income the portion of the total change in fair value of a liability resulting from a change in the instrument-specific credit risk when the entity has elected to measure the liability at fair value in accordance with the fair value option for financial instruments. 6) Require separate presentation of financial assets and financial liabilities by measurement category and form of financial asset (that is, securities or loans and receivables) on the balance sheet or the accompanying notes to the financial statements. 7) Clarify that an entity should evaluate the need for a valuation allowance on a deferred tax asset related to available-for-sale securities in combination with the entity's other deferred tax assets. The amendments in this update become effective for annual periods and interim periods within those annual periods beginning after December15, 2017. The impact of adopting the new guidance on the consolidated financial statements is not expected to have a material impact. In February 2016, the FASB issued an update ASU No. 2016-02, Leases (Topic 842). Under the new guidance, lessees will be required to recognize the following for all leases, with the exception of short-term leases, at the commencement date: a lease liability, which is a lessee's obligation to make lease payments arising from a lease, measured on a discounted basis; and a right-of-use asset, which is an asset that represents the lessee's right to use, or control the use of, a specified asset for the lease term. Under the new guidance, lessor accounting in largely unchanged. The amendments in this update become effective for annual periods and interim periods within those annual periods beginning after December 15, 2018. The impact of adopting the new guidance on the consolidated financial statementswill nothave a material impact. In June 2016, the FASB issued ASU No. 2016-13, Financial Instruments- Credit Losses (Topic 326): Measurement of Credit Losses on Financial Instruments. The final standard will change estimates for credit losses related to financial assets measured at amortized cost such as loans, held-to-maturity debt securities, and certain other contracts. For estimating credit losses, the FASB is replacing the incurred loss model with an expected loss model, which is referred to as the current expected credit loss (CECL) model. The largest impact will be on the allowance for loan and lease losses and held-to-maturity securities. The standard is effective for public companies for fiscal years beginning after December 15, 2019. We are currently evaluating the impact of adopting the new guidance on the consolidated financial statements and assessing our data and systems needs. In March 2017, the FASB issued ASU No. 2017-08, Receivables- Nonrefundable Fees and Other Costs (Subtopic 310-20): Premium Amortization of Purchased Callable Debt Securities. The final standard will shorten the amortization period for premiums on callable debt securities by requiring that premiums be amortized to the first (or earliest) call date instead of as an adjustment to the yield over the contractual life. The standard is effective for public companies for fiscal years beginning after December 15, 2018. We are currently evaluating the impact of adopting the new guidance on the consolidated financial statements. 9 Note 2 – Securities Securities are classified into available-for-sale (AFS) and held-to-maturity (HTM) categories. AFS securities are those that may be sold if needed for liquidity, asset liability management, or other reasons. AFS securities are reported at fair value, with unrealized gains or losses included as a separate component of equity, net of tax. HTM securities are those that we have the intent and ability to hold to maturity and are reported at amortized cost. The amortized cost and fair value of securities and the related gross unrealized gains and losses recognized in accumulated other comprehensive income (loss) were as follows: Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value (in thousands) March 31, 2017 Available for sale U.S. Government and federal agency $ 33,434 $ 94 $ (489 ) $ 33,039 Agency mortgage-backed: residential 99,251 701 (1,035 ) 98,917 Collateralized loan obligations 18,868 13 — 18,881 State and municipal 2,028 19 (2 ) 2,045 Corporate bonds 3,072 47 — 3,119 Total available for sale $ 156,653 $ 874 $ (1,526 ) $ 156,001 Amortized Cost Gross Unrecognized Gains Gross Unrecognized Losses Fair Value Held to maturity State and municipal $ 41,752 $ 1,719 $ (2 ) $ 43,469 Total held to maturity $ 41,752 $ 1,719 $ (2 ) $ 43,469 December 31, 2016 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Available for sale U.S. Government and federal agency $ 34,757 $ 50 $ (708 ) $ 34,099 Agency mortgage-backed: residential 103,390 455 (1,492 ) 102,353 Collateralized loan obligations 11,203 — — 11,203 State and municipal 2,028 25 (8 ) 2,045 Corporate bonds 3,069 24 (3 ) 3,090 Total available for sale $ 154,447 $ 554 $ (2,211 ) $ 152,790 Amortized Cost Gross Unrecognized Gains Gross Unrecognized Losses Fair Value Held to maturity State and municipal $ 41,818 $ 1,272 $ (18 ) $ 43,072 Total held to maturity $ 41,818 $ 1,272 $ (18 ) $ 43,072 Sales and calls of securities were as follows: Three Months Ended March 31, 2017 2016 (in thousands) Proceeds $ — $ 3,486 Gross gains — 203 Gross losses — — 10 The amortized cost and fair value of the debt investment securities portfolio are shown by contractual maturity.Contractual maturities may differ from actual maturities if issuers have the right to call or prepay obligations with or without call or prepayment penalties. Mortgage-backed securities not due at a single maturity date are detailed separately. March 31, 2017 Amortized Cost Fair Value (in thousands) Maturity Available for sale Within one year $ 4,899 $ 4,926 One to five years 7,780 7,831 Five to ten years 30,943 30,540 Beyond ten years 13,780 13,787 Agency mortgage-backed: residential 99,251 98,917 Total $ 156,653 $ 156,001 Held to maturity Within one year 645 647 One to five years $ 24,177 $ 25,034 Five to ten years 16,930 17,788 Total $ 41,752 $ 43,469 Securities pledged at March 31, 2017 and December 31, 2016 had carrying values of approximately $60.6 million and $61.2 million, respectively, and were pledged to secure public deposits. At March 31, 2017 and December 31, 2016, we held securities issued by the Commonwealth of Kentucky or Kentucky municipalities having a book value of $16.4 million at each period end. Additionally, at March 31, 2017 and December 31, 2016, we held securities issued by the State of Texas or Texas municipalities having a book value of $4.3 million at each period end. At March 31, 2017 and December 31, 2016, there were no other holdings of securities of any one issuer, other than the U.S. Government and its agencies, in an amount greater than 10% of stockholders’ equity. 11 The Company evaluates securities for other than temporary impairment (OTTI) on a quarterly basis, and more frequently when economic or market concerns warrant such evaluation.Consideration is given to the length of time and the extent to which the fair value has been less than cost, the financial condition, credit quality, and near-term prospects of the issuer and the intent and ability of the Company to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in fair value. In analyzing an issuer’s financial condition, the Company may consider whether the securities are issued by the federal government or its agencies, whether downgrades by bond rating agencies have occurred, the sector or industry trends and cycles affecting the issuer, and the results of reviews of the issuer’s financial condition. As of March 31, 2017, management does not believe securities within our portfolio with unrealized losses should be classified as other than temporarily impaired. Securities with unrealized losses at March 31, 2017 and December 31, 2016, aggregated by investment category and length of time the individual securities have been in a continuous unrealized loss position, are as follows: Less than 12 Months 12 Months or More Total Description of Securities Fair Value Unrealized Loss Fair Value Unrealized Loss Fair Value Unrealized Loss (in thousands) March 31, 2017 Available for sale U.S. Government and federal Agency $ 24,796 $ (489 ) $ — $ — $ 24,796 $ (489 ) Agency mortgage-backed: residential 40,580 (975 ) 3,908 (60 ) 44,488 (1,035 ) State and municipal 470 (2 ) — — 470 (2 ) Total temporarily impaired $ 65,846 $ (1,466 ) $ 3,908 $ (60 ) $ 69,754 $ (1,526 ) Held to maturity State and municipal $ 558 $ (2 ) $ — $ — $ 558 $ (2 ) Total $ 558 $ (2 ) $ — $ — $ 558 $ (2 ) December 31, 2016 Available for sale U.S. Government and federal agency $ 27,738 $ (708 ) $ — $ — $ 27,738 $ (708 ) Agency mortgage-backed: residential 63,460 (1,449 ) 2,745 (43 ) 66,205 (1,492 ) State and municipal 465 (8 ) — — 465 (8 ) Corporate bonds — — 1,566 (3 ) 1,566 (3 ) Total temporarily impaired $ 91,663 $ (2,165 ) $ 4,311 $ (46 ) $ 95,974 $ (2,211 ) Held to maturity State and municipal $ 1,540 $ (18 ) $ — $ — $ 1,540 $ (18 ) Total $ 1,540 $ (18 ) $ — $ — $ 1,540 $ (18 ) 12 Note 3 – Loans Loans net of unearned income, deferred loan origination costs, and net premiums on acquired loans by class were as follows: March 31, December 31, 2017 2016 (in thousands) Commercial $ 104,850 $ 97,761 Commercial Real Estate: Construction 41,424 36,330 Farmland 83,252 71,507 Nonfarm nonresidential 151,921 149,546 Residential Real Estate: Multi-family 49,350 48,197 1-4 Family 185,866 188,092 Consumer 9,542 9,818 Agriculture 37,515 37,508 Other 463 477 Subtotal 664,183 639,236 Less: Allowance for loan losses (8,966 ) (8,967 ) Loans, net $ 655,217 $ 630,269 The following table presents the activity in the allowance for loan losses by portfolio segment for the three months ended March 31, 2017 and 2016: Commercial Commercial Real Estate Residential Real Estate Consumer Agriculture Other Total (in thousands) March 31, 2017: Beginning balance $ 475 $ 4,894 $ 3,426 $ 8 $ 162 $ 2 $ 8,967 Provision (negative provision) 334 (866 ) 394 4 138 (4 ) – Loans charged off – (27 ) (294 ) (5 ) – – (326 ) Recoveries 5 241 43 25 7 4 325 Ending balance $ 814 $ 4,242 $ 3,569 $ 32 $ 307 $ 2 $ 8,966 March 31, 2016: Beginning balance $ 818 $ 6,993 $ 3,984 $ 122 $ 122 $ 2 $ 12,041 Provision (negative provision) (199 ) (375 ) 129 (33 ) (65 ) (7 ) (550 ) Loans charged off (12 ) (118 ) (595 ) (13 ) – (11 ) (749 ) Recoveries 35 263 165 39 79 17 598 Ending balance $ 642 $ 6,763 $ 3,683 $ 115 $ 136 $ 1 $ 11,340 13 The following table presents the balance in the allowance for loan losses and the recorded investment in loans by portfolio segment and based on the impairment method as of March 31, 2017: Commercial Commercial Real Estate Residential Real Estate Consumer Agriculture Other Total (in thousands) Allowance for loan losses: Ending allowance balance attributable to loans: Individually evaluated for impairment $ 13 $ 33 $ 285 $ – $ 1 $ – $ 332 Collectively evaluated for impairment 801 4,209 3,284 32 306 2 8,634 Total ending allowance balance $ 814 $ 4,242 $ 3,569 $ 32 $ 307 $ 2 $ 8,966 Loans: Loans individually evaluated for impairment $ 593 $ 4,837 $ 4,394 $ 7 $ 60 $ – $ 9,891 Loans collectively evaluated for impairment 104,257 271,760 230,822 9,535 37,455 463 654,292 Total ending loans balance $ 104,850 $ 276,597 $ 235,216 $ 9,542 $ 37,515 $ 463 $ 664,183 The following table presents the balance in the allowance for loan losses and the recorded investment in loans by portfolio segment and based on the impairment method as of December 31, 2016: Commercial Commercial Real Estate Residential Real Estate Consumer Agriculture Other Total (in thousands) Allowance for loan losses: Ending allowance balance attributable to loans: Individually evaluated for impairment $ 13 $ 35 $ 350 $ – $ 1 $ – $ 399 Collectively evaluated for impairment 462 4,859 3,076 8 161 2 8,568 Total ending allowance balance $ 475 $ 4,894 $ 3,426 $ 8 $ 162 $ 2 $ 8,967 Loans: Loans individually evaluated for impairment $ 595 $ 5,854 $ 8,621 $ 1 $ 60 $ – $ 15,131 Loans collectively evaluated for impairment 97,166 251,529 227,668 9,817 37,448 477 624,105 Total ending loans balance $ 97,761 $ 257,383 $ 236,289 $ 9,818 $ 37,508 $ 477 $ 639,236 14 Impaired Loans Impaired loans include restructured loans and loans on nonaccrual or classified as doubtful, whereby collection of the total amount is improbable, or loss, whereby all or a portion of the loan has been written off or a specific allowance for loss has been provided. The following tables present information related to loans individually evaluated for impairment by class of loans as of March 31, 2017 and December 31, 2016 and for the three months ended March 31, 2017 and 2016: As of March 31, 2017 Three Months Ended March 31, 2017 Unpaid Principal Balance Recorded Investment Allowance For Loan Losses Allocated Average Recorded Investment Interest Income Recognized Cash Basis Income Recognized (in thousands) With No Related Allowance Recorded: Commercial $ 704 $ 493 $ — $ 494 $ — $ — Commercial real estate: Construction — Farmland 4,421 2,786 — 3,264 206 206 Nonfarm nonresidential 1,868 1,165 — 1,192 32 30 Residential real estate: Multi-family — — — 2,050 — — 1-4 Family 4,664 2,968 — 2,938 8 8 Consumer 47 7 — 4 — — Agriculture — Other — Subtotal 11,704 7,419 — 9,942 246 244 With An Allowance Recorded: Commercial 100 100 13 100 2 — Commercial real estate: Construction — Farmland 610 586 5 588 — — Nonfarm nonresidential 300 300 28 301 4 — Residential real estate: Multi-family — 1-4 Family 1,426 1,426 285 1,519 17 — Consumer — Agriculture 78 60 1 60 — — Other — Subtotal 2,514 2,472 332 2,568 23 — Total $ 14,218 $ 9,891 $ 332 $ 12,510 $ 269 $ 244 15 As of December 31, 2016 Three Months Ended March 31, 2016 Unpaid Principal Balance Recorded Investment Allowance For Loan Losses Allocated Average Recorded Investment Interest Income Recognized Cash Basis Income Recognized (in thousands) With No Related Allowance Recorded: Commercial $ 707 $ 495 $ — $ 987 $ 1 $ 1 Commercial real estate: Construction — — — 261 3 — Farmland 5,566 3,742 — 4,194 6 5 Nonfarm nonresidential 4,502 1,219 — 7,116 248 190 Residential real estate: Multi-family 4,100 4,100 — 1,216 30 1 1-4 Family 4,663 2,910 — 8,795 58 6 Consumer 41 1 — 14 7 8 Agriculture — — — 115 — — Other — Subtotal 19,579 12,467 — 22,698 353 211 With An Allowance Recorded: Commercial 100 100 13 — — — Commercial real estate: Construction — Farmland 614 590 5 — — — Nonfarm nonresidential 303 303 30 438 6 — Residential real estate: Multi-family — — — 4,186 50 — 1-4 Family 1,676 1,611 350 1,684 20 — Consumer — Agriculture 78 60 1 — — — Other — Subtotal 2,771 2,664 399 6,308 76 — Total $ 22,350 $ 15,131 $ 399 $ 29,006 $ 429 $ 211 Troubled Debt Restructuring A troubled debt restructuring (TDR) occurs when the Bank has agreed to a loan modification in the form of a concession for a borrower who is experiencing financial difficulty.The majority of the Company’s TDRs involve a reduction in interest rate, a deferral of principal for a stated period of time, or an interest only period.All TDRs are considered impaired and the Bank has allocated reserves for these loans to reflect the present value of the concessionary terms granted to the customer. 16 The following table presents the types of TDR loan modifications by portfolio segment outstanding as of March 31, 2017 and December 31, 2016: TDRs Performing to Modified Terms TDRs Not Performing to Modified Terms Total TDRs (in thousands) March 31, 2017 Commercial Rate reduction $ — $ 33 $ 33 Principal deferral — 434 434 Commercial Real Estate: Farmland Principal deferral — 2,300 2,300 Nonfarm nonresidential Rate reduction 501 — 501 Principal deferral — 607 607 Residential Real Estate: 1-4 Family Rate reduction 743 — 743 Total TDRs $ 1,244 $ 3,374 $ 4,618 TDRs Performing to Modified Terms TDRs Not Performing to Modified Terms Total TDRs (in thousands) December 31, 2016 Commercial Rate reduction $ — $ 33 $ 33 Principal deferral — 434 434 Commercial Real Estate: Farmland Principal deferral — 2,300 2,300 Nonfarm nonresidential Rate reduction 507 — 507 Principal deferral — 607 607 Residential Real Estate: Multi-family Rate reduction 4,100 — 4,100 1-4 Family Rate reduction 743 — 743 Total TDRs $ 5,350 $ 3,374 $ 8,724 At March 31, 2017 and December 31, 2016, 27% and 61%, respectively, of the Company’s TDRs were performing according to their modified terms.The Company allocated $196,000 and $197,000 in reserves to borrowers whose loan terms have been modified in TDRs as of March 31, 2017, and December 31, 2016, respectively. The Company has committed to lend no additional amounts as of March 31, 2017 and December 31, 2016 to borrowers with outstanding loans classified as TDRs. Management periodically reviews renewals and modifications of previously identified TDRs, for which there was no principal forgiveness, to consider if it is appropriate to remove the TDR classification. If the borrower is no longer experiencing financial difficulty and the renewal/modification did not contain a concessionary interest rate or other concessionary terms, management considers the potential removal of the TDR classification. If deemed appropriate based upon current underwriting, the TDR classification is removed as the borrower has complied with the terms of the loan at the date of renewal/modification and there was a reasonable expectation that the borrower would continue to comply with the terms of the loan subsequent to the date of the renewal/modification. In this instance, the TDR was originally considered a restructuring in a prior year as a result of a modification with an interest rate that was not commensurate with the risk of the underlying loan. Additionally, TDR classification can be removed in circumstances in which the Company performs a non-concessionary re-modification of the loan at terms that were considered to be at market for loans with comparable risk. Management expects the borrower will continue to perform under the re-modified terms based on the borrower’s past history of performance. As of March 31, 2017, the TDR classification was removed from two loans that met the requirements as discussed above. These loans totaled $4.1 million at December 31, 2016. These loans are no longer evaluated individually for impairment. 17 No TDR loan modifications occurred during the three months ended March 31, 2017 or March 31, 2016. During the first three months of 2017 and 2016, no TDRs defaulted on their restructured loan within the 12 month period following the loan modification. A default is considered to have occurred once the TDR is past due 90 days or more or it has been placed on nonaccrual. Non-performing Loans Non-performing loans include impaired loans and smaller balance homogeneous loans, such as residential mortgage and consumer loans, that are collectively evaluated for impairment. The following table presents the recorded investment in nonaccrual and loans past due 90 days and still on accrual by class of loan as of March 31, 2017, and December 31, 2016: Nonaccrual Loans Past Due 90 Days And Over Still Accruing March 31, 2017 December 31, 2016 March 31, 2017 December 31, 2016 (in thousands) Commercial $ 493 $ 495 $ — $ — Commercial Real Estate: Construction — Farmland 3,372 4,332 — — Nonfarm nonresidential 964 1,016 — — Residential Real Estate: Multi-family — 1-4 Family 3,206 3,312 — — Consumer 7 1 — — Agriculture 60 60 — — Other — Total $ 8,102 $ 9,216 $ — $ — The following table presents the aging of the recorded investment in past due loans as of March 31, 2017 and December 31, 2016: 30 – 59 Days Past Due 60 – 89 Days Past Due 90 Days And Over Past Due Nonaccrual Total Past Due And Nonaccrual (in thousands) March 31, 2017 Commercial $ — $ — $ — $ 493 $ 493 Commercial Real Estate: Construction — Farmland 262 4 — 3,372 3,638 Nonfarm nonresidential — — — 964 964 Residential Real Estate: Multi-family — 1-4 Family 691 281 — 3,206 4,178 Consumer 6 4 — 7 17 Agriculture 13 — — 60 73 Other — Total $ 972 $ 289 $ — $ 8,102 $ 9,363 18 30 – 59 Days Past Due 60 – 89 Days Past Due 90 Days And Over Past Due Nonaccrual Total Past Due And Nonaccrual (in thousands) December 31, 2016 Commercial $ — $ — $ — $ 495 $ 495 Commercial Real Estate: Construction — Farmland 626 — — 4,332 4,958 Nonfarm nonresidential — 59 — 1,016 1,075 Residential Real Estate: Multi-family — 1-4 Family 1,454 256 — 3,312 5,022 Consumer 19 — — 1 20 Agriculture 203 — — 60 263 Other — Total $ 2,302 $ 315 $ — $ 9,216 $ 11,833 Credit Quality Indicators We categorize all loans into risk categories at origination based upon original underwriting. Thereafter, we categorize loans into risk categories based on relevant information about the ability of borrowers to service their debt such as current financial information, historical payment experience, credit documentation, public information, and current economic trends.Loans are also analyzed through our internal and external loan review processes. Borrower relationships in excess of $500,000 are routinely analyzed through our credit administration processes which classify the loans as to credit risk. The following definitions are used for risk ratings: Watch – Loansclassified as watch are those loans which have or may experience a potentially adverse development which necessitates increased monitoring. Special Mention – Loans classified as special mention do not have all of the characteristics of substandard or doubtful loans. They have one or more deficiencies which warrant special attention and which corrective action, such as accelerated collection practices, may remedy. Substandard – Loans classified as substandard are those loans with clear and defined weaknesses such as a highly leveraged position, unfavorable financial ratios, uncertain repayment sources or poor financial condition which may jeopardize the repayment of the debt as contractually agreed. They are characterized by the distinct possibility that we will sustain some losses if the deficiencies are not corrected. Doubtful – Loans classified as doubtful are those loans which have characteristics similar to substandard loans but with an increased risk that collection or liquidation in full is highly questionable and improbable. 19 Loans not meeting the criteria above that are analyzed individually as part of the above described process are considered to be “Pass” rated loans.As of March 31, 2017, and December 31, 2016, and based on the most recent analysis performed, the risk category of loans by class of loans is as follows: Pass Watch Special Mention Substandard Doubtful Total (in thousands) March 31, 2017 Commercial $ 103,597 $ 293 $ — $ 960 $ — $ 104,850 Commercial Real Estate: Construction 40,927 497 — — — 41,424 Farmland 76,161 1,335 — 5,756 — 83,252 Nonfarm nonresidential 146,628 3,221 441 1,631 — 151,921 Residential Real Estate: Multi-family 39,536 5,991 — 3,823 — 49,350 1-4 Family 173,463 5,521 51 6,831 — 185,866 Consumer 9,130 314 — 98 — 9,542 Agriculture 27,456 9,270 — 789 — 37,515 Other 463 — 463 Total $ 617,361 $ 26,442 $ 492 $ 19,888 $ — $ 664,183 Pass Watch Special Mention Substandard Doubtful Total (in thousands) December 31, 2016 Commercial $ 96,402 $ 294 $ — $ 1,065 $ — $ 97,761 Commercial Real Estate: Construction 35,823 507 — — — 36,330 Farmland 63,323 1,521 — 6,663 — 71,507 Nonfarm nonresidential 142,222 5,217 445 1,662 — 149,546 Residential Real Estate: Multi-family 38,281 6,080 — 3,836 — 48,197 1-4 Family 173,565 6,909 52 7,566 — 188,092 Consumer 9,397 348 — 73 — 9,818 Agriculture 26,940 9,555 — 1,013 — 37,508 Other 477 — 477 Total $ 586,430 $ 30,431 $ 497 $ 21,878 $ — $ 639,236 Note 4 – Other Real Estate Owned Other real estate owned (OREO) is real estate acquired as a result of foreclosure or by deed in lieu of foreclosure. It is classified as real estate owned until such time as it is sold. When property is acquired as a result of foreclosure or by deed in lieu of foreclosure, it is recorded at its fair market value less expected cost to sell. Any write-down of the property at the time of acquisition is charged to the allowance for loan losses. Fair value of OREO is determined on an individual property basis. When foreclosed properties are acquired, we obtain a new appraisal of the subject property or have staff from our special assets group or in our centralized appraisal department evaluate the latest in-file appraisal in connection with the transfer to OREO. We typically obtain updated appraisals within five quarters of the anniversary date of ownership unless a sale is imminent. Subsequent reductions in fair value are recorded as non-interest expense when a new appraisal indicates a decline in value or in cases where a listing price is lowered below the appraised amount. 20 The following table presents the major categories of OREO at the period-ends indicated: March 31, 2017 December 31, 2016 (in thousands) Commercial Real Estate: Construction $ 6,571 $ 6,571 Residential Real Estate: 1-4 Family — 250 $ 6,571 $ 6,821 Residential loans secured by 1-4 family residential properties in the process of foreclosure totaled $822,000 and $932,000 at March 31, 2017 and December 31, 2016, respectively. Net activity relating to other real estate owned during the three months ended March 31, 2017 and 2016 is as follows: For the Three Months Ended March 31, 2017 2016 (in thousands) OREO Activity OREO as of January 1 $ 6,821 $ 19,214 Real estate acquired 100 441 Valuation adjustment write-downs — (500 ) Net gain on sales 38 55 Proceeds from sales of properties (388 ) (1,349 ) OREO as of March 31 $ 6,571 $ 17,861 We recognizedno OREO rental income for the three months ended March 31, 2017, and $256,000 for the three months ended March 31, 2016. Expenses related to other real estate owned include: For the Three Months Ended March 31, 2017 2016 (in thousands) Net gain on sales $ (38 ) $ (55 ) Valuation adjustment write-downs — 500 Operating expense 22 223 Total $ (16 ) $ 668 21 Note 5 – Deposits The following table shows ending deposit balances by category as of: March 31, 2017 December 31, 2016 (in thousands) Non-interest bearing $ 127,049 $ 124,395 Interest checking 104,811 103,876 Money market 122,434 142,497 Savings 36,380 34,518 Certificates of deposit 470,029 444,639 Total $ 860,703 $ 849,925 Time deposits of $250,000 or more were $34.5 million and $29.1 million at March 31, 2017 and December 31, 2016, respectively. Scheduled maturities of all time deposits at March 31, 2017 were as follows (in thousands): Year 1 $ 225,126 Year 2 155,900 Year 3 61,411 Year 4 21,374 Year 5 6,218 $ 470,029 Note 6 – Advances from the Federal Home Loan Bank Advances from the Federal Home Loan Bank were as follows: March 31, December 31, 2017 2016 (in thousands) Advances with fixed rates from 0.00% to 5.25% and maturities ranging from 2017 through 2033, averaging 1.04% at March 31, 2017 and 0.85% at December 31, 2016 $ 17,313 $ 22,458 Scheduled principal payments on the above during the next five years and thereafter (in thousands): Advances Year 1 $ 15,528 Year 2 226 Year 3 508 Year 4 762 Year 5 109 Thereafter 180 $ 17,313 Each advance is payable based upon the terms of agreement, with a prepayment penalty.New advances are limited to a one year maturity or less. No prepayment penalties were incurred during 2017 or 2016. The advances are collateralized by first mortgage-residential loans.The borrowing capacity is based on the market value of the underlying pledged loans. At March 31, 2017, our additional borrowing capacity with the FHLB was $13.9 million. The availability of our borrowing capacity could be affected by our financial condition and the FHLB could require additional collateral or, among other things, exercise its right to deny a funding request, at its discretion. 22 Note 7 – Fair Values Measurement Fair value is the exchange price that would be received for an asset or paid to transfer a liability (exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. We use various valuation techniques to determine fair value, including market, income and cost approaches. There are three levels of inputs that may be used to measure fair values: Level 1: Quoted prices (unadjusted) for identical assets or liabilities in active markets that an entity has the ability to access as of the measurement date, or observable inputs. Level 2: Significant other observable inputs other than Level 1 prices, such as quoted prices for similar assets or liabilities, quoted prices in markets that are not active, and other inputs that are observable or can be corroborated by observable market data. Level 3: Significant unobservable inputs that reflect an entity’s own assumptions about the assumptions that market participants would use in pricing an asset or liability. In certain cases, the inputs used to measure fair value may fall into different levels of the fair value hierarchy. When that occurs, we classify the fair value hierarchy on the lowest level of input that is significant to the fair value measurement. We used the following methods and significant assumptions to estimate fair value. Securities: The fair values of securities available for sale are determined by obtaining quoted prices on nationally recognized securities exchanges, if available. This valuation method is classified as Level 1 in the fair value hierarchy. For securities where quoted prices are not available, fair values are calculated on market prices of similar securities, or matrix pricing, which is a mathematical technique used widely in the industry to value debt securities without relying exclusively on quoted prices for the specific securities but rather by relying on the securities’ relationship to other benchmark quoted securities. Matrix pricing relies on the securities’ relationship to similarly traded securities, benchmark curves, and the benchmarking of like securities. Matrix pricing utilizes observable market inputs such as benchmark yields, reported trades, broker/dealer quotes, issuer spreads, two-sided markets, benchmark securities, bids, offers, reference data, and industry and economic events. In instances where broker quotes are used, these quotes are obtained from market makers or broker-dealers recognized to be market participants. This valuation method is classified as Level 2 in the fair value hierarchy. For securities where quoted prices or market prices of similar securities are not available, fair values are calculated using discounted cash flows or other market indicators. This valuation method is classified as Level 3 in the fair value hierarchy. Discounted cash flows are calculated using spread to swap and LIBOR curves that are updated to incorporate loss severities, volatility, credit spread and optionality. During times when trading is more liquid, broker quotes are used (if available) to validate the model. Rating agency and industry research reports as well as defaults and deferrals on individual securities are reviewed and incorporated into the calculations. Impaired Loans: An impaired loan is evaluated at the time the loan is identified as impaired and is recorded at fair value less costs to sell. Fair value is measured based on the value of the collateral securing the loan and is classified as Level 3 in the fair value hierarchy. Fair value is determined using several methods. Generally, the fair value of real estate is determined based on appraisals by qualified licensed appraisers. These appraisals may utilize a single valuation approach or a combination of approaches including comparable sales and the income approach. Adjustments are routinely made in the appraisal process by the appraisers to adjust for differences between the comparable sales and income data available. These routine adjustments are made to adjust the value of a specific property relative to comparable properties for variations in qualities such as location, size, and income production capacity relative to the subject property of the appraisal. Such adjustments are typically significant and result in a Level 3 classification of the inputs for determining fair value. We routinely apply an internal discount to the value of appraisals used in the fair value evaluation of our impaired loans. The deductions to the appraisal take into account changing business factors and market conditions, as well as potential value impairment in cases where our appraisal date predates a likely change in market conditions. These deductions range from 10% for routine real estate collateral to 25% for real estate that is determined (1) to have a thin trading market or (2) to be specialized collateral. This is in addition to estimated discounts for cost to sell of six to ten percent. We also apply discounts to the expected fair value of collateral for impaired loans where the likely resolution involves litigation or foreclosure. Resolution of this nature generally results in receiving lower values for real estate collateral in a more aggressive sales environment. We have utilized discounts ranging from 10% to 33% in our impairment evaluations when applicable. 23 Impaired loans are evaluated quarterly for additional impairment. We obtain updated appraisals on properties securing our loans when circumstances are warranted such as at the time of renewal or when market conditions have significantly changed. This determination is made on a property-by-property basis in light of circumstances in the broader economic climate and our assessment of deterioration of real estate values in the market in which the property is located. The first stage of our assessment involves management’s inspection of the property in question. Management also engages in conversations with local real estate professionals and market participants to determine the likely marketing time and value range for the property. The second stage involves an assessment of current trends in the regional market. After thorough consideration of these factors, management will either internally evaluate fair value or order a new appraisal. Other Real Estate Owned (OREO): OREO is evaluated at the time of acquisition and recorded at fair value as determined by independent appraisal or internal evaluation less cost to sell. Our quarterly evaluations of OREO for impairment are driven by property type. For smaller dollar single family homes, we consult with internal real estate sales staff and external realtors, investors, and appraisers. Based on these consultations, we determine asking prices for OREO properties we are marketing for sale. If the internally evaluated fair value or asking price is below our recorded investment in the property, appropriate write-downs are taken. For larger dollar commercial real estate properties, we obtain a new appraisal of the subject property or have staff in our special assets group or centralized appraisal department evaluate the latest in-file appraisal in connection with the transfer to other real estate owned. We generally obtain updated appraisals within five quarters of the anniversary date of ownership unless a sale is imminent. When an asking price is lowered below the most recent appraised value, appropriate write-downs are taken. We routinely apply an internal discount to the value of appraisals used in the fair value evaluation of our OREO. The deductions to the appraisal take into account changing business factors and market conditions, as well as potential value impairment in cases where our appraisal date predates a likely change in market conditions. These deductions range from 10% for routine real estate collateral to 25% for real estate that is determined (1) to have a thin trading market or (2) to be specialized collateral. This is in addition to estimated discounts for cost to sell of six to ten percent. 24 Financial assets measured at fair value on a recurring basis at March 31, 2017 and December 31, 2016 are summarized below: Fair Value Measurements at March 31, 2017 Using (in thousands) Carrying Quoted Prices In Active Markets for Identical Assets Significant Other Observable Inputs Significant Unobservable Inputs Description Value (Level 1) (Level 2) (Level 3) Available for sale securities U.S. Government and federal agency $ 33,039 $ — $ 33,039 $ — Agency mortgage-backed: residential 98,917 — 98,917 — Collateralized loan obligations 18,881 — 18,881 — State and municipal 2,045 — 2,045 — Corporate bonds 3,119 — 3,119 — Total $ 156,001 $ — $ 156,001 $ — Fair Value Measurements at December 31, 2016 Using (in thousands) Description Carrying Value Quoted Prices In Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Available for sale securities U.S. Government and federal agency $ 34,099 $ — $ 34,099 $ — Agency mortgage-backed: residential 102,353 — 102,353 — Collateralized loan obligations 11,203 — 11,203 — State and municipal 2,045 — 2,045 — Corporate bonds 3,090 — 3,090 — Total $ 152,790 $ — $ 152,790 $ — There were no transfers between Level 1 and Level 2 during 2017 or 2016. 25 Financial assets measured at fair value on a non-recurring basis are summarized below: Fair Value Measurements at March 31, 2017 Using (in thousands) Description Carrying Value Quoted Prices In Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Impaired loans: Commercial $ 87 $ — $ — $ 87 Commercial real estate: Construction — Farmland 581 — — 581 Nonfarm nonresidential — Residential real estate: Multi-family — 1-4 Family 1,141 — — 1,141 Consumer — Agriculture 59 — — 59 Other — Other real estate owned, net: Commercial real estate: Construction 6,571 — — 6,571 Farmland — Nonfarm nonresidential — Residential real estate: Multi-family — 1-4 Family — Fair Value Measurements at December 31, 2016 Using (in thousands) Description Carrying Value Quoted Prices In Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Impaired loans: Commercial $ 87 $ — $ — $ 87 Commercial real estate: Construction — Farmland 585 — — 585 Nonfarm nonresidential — Residential real estate: Multi-family — 1-4 Family 1,261 — — 1,261 Consumer — Agriculture 59 — — 59 Other — Other real estate owned, net: Commercial real estate: Construction 6,571 — — 6,571 Farmland — Nonfarm nonresidential — Residential real estate: Multi-family — 1-4 Family 250 — — 250 Impaired loans, which are measured for impairment using the fair value of the collateral for collateral dependent loans, had a carrying amount of $2.2 million at March 31, 2017 with a valuation allowance of $303,000, resulting in no additional provision for loan losses for the three months ended March 31, 2017. Impaired loans had a carrying amount of $1.8 million with a valuation allowance of $383,000, resulting in an additional provision for loan losses of $46,000 for the three months ended March 31, 2016. At December 31, 2016, impaired loans had a carrying amount of $2.4 million, with a valuation allowance of $370,000. OREO, which is measured at the lower of carrying or fair value less costs to sell, had a net carrying amount of $6.6 million as of March 31, 2017, compared with $17.9 million at March 31, 2016 and $6.8 million at December 31, 2016.No write-downs were recorded on OREO for the three months ended March 31, 2017, compared to write-downs of $500,000 for the three months ended March 31, 2016. 26 The following table presents qualitative information about level 3 fair value measurements for financial instruments measured at fair value on a non-recurring basis at March 31, 2017: Fair Value Valuation Technique(s) Unobservable Input(s) Range (Weighted Average) (in thousands) Impaired loans – Residential real estate $ 1,141 Sales comparison approach Adjustment for differences between the comparable sales 0% - 22% (9%) Other real estate owned – Commercial real estate $ 6,571 Sales comparison approach Adjustment for differences between the comparable sales 0% - 20% (9%) Income approach Discount or capitalization rate 18% - 20% (19%) The following table presents qualitative information about level 3 fair value measurements for financial instruments measured at fair value on a non-recurring basis at December 31, 2016: Fair Value Valuation Technique(s) Unobservable Input(s) Range (Weighted Average) (in thousands) Impaired loans – Residential real estate $ 1,261 Sales comparison approach Adjustment for differences between the comparable sales 0% - 22% (9%) Other real estate owned – Commercial real estate $ 6,571 Sales comparison approach Adjustment for differences between the comparable sales 0% - 20% (9%) Income approach Discount or capitalization rate 18% - 20% (19%) Carrying amount and estimated fair values of financial instruments were as follows for the periods indicated: Fair Value Measurements at March 31, 2017 Using Carrying Amount Level 1 Level 2 Level 3 Total (in thousands) Financial assets Cash and cash equivalents $ 37,785 $ 36,094 $ 1,691 $ — $ 37,785 Securities available for sale 156,001 — 156,001 — 156,001 Securities held to maturity 41,752 — 43,469 — 43,469 Federal Home Loan Bank stock 7,323 N/A N/A N/A N/A Loans held for sale — Loans, net 655,217 — — 652,746 652,746 Accrued interest receivable 3,100 — 1,123 1,977 3,100 Financial liabilities Deposits $ 860,703 $ 127,049 $ 720,593 $ — $ 847,642 Federal Home Loan Bank advances 17,313 — 17,338 — 17,338 Subordinated capital notes 2,925 — — 2,846 2,846 Junior subordinated debentures 21,000 — — 16,263 16,263 Accrued interest payable 902 — 362 540 902 27 Fair Value Measurements at December 31, 2016 Using Carrying Amount Level 1 Level 2 Level 3 Total (in thousands) Financial assets Cash and cash equivalents $ 66,316 $ 31,091 $ 35,225 $ — $ 66,316 Securities available for sale 152,790 — 152,790 — 152,790 Securities held to maturity 41,818 — 43,072 — 43,072 Federal Home Loan Bank stock 7,323 N/A N/A N/A N/A Loans held for sale — Loans, net 630,269 — — 632,528 632,528 Accrued interest receivable 3,137 — 1,203 1,934 3,137 Financial liabilities Deposits $ 849,925 $ 124,395 $ 712,458 $ — $ 836,853 Federal Home Loan Bank advances 22,458 — 22,475 — 22,475 Subordinated capital notes 3,150 — — 3,091 3,091 Junior subordinated debentures 21,000 — — 13,263 13,263 Accrued interest payable 734 — 369 365 734 The methods and assumptions, not previously presented, used to estimate fair values are described as follows: (a) Cash and Cash Equivalents The carrying amounts of cash and short-term instruments approximate fair values and are classified as either Level 1 or Level 2. Non-interest bearing deposits are Level 1 whereas interest bearing due from bank accounts and fed funds sold are Level 2. (b) FHLB Stock It is not practical to determine the fair value of FHLB stock due to restrictions placed on its transferability. (c) Loans, Net Fair values of loans, excluding loans held for sale, are estimated as follows:For variable rate loans that reprice frequently and with no significant change in credit risk, fair values are based on carrying values resulting in a Level 3 classification. Fair values for other loans are estimated using discounted cash flow analyses, using interest rates currently being offered for loans with similar terms to borrowers of similar credit quality resulting in a Level 3 classification.Impaired loans are valued at the lower of cost or fair value as described previously. The methods utilized to estimate the fair value of loans do not necessarily represent an exit price. (d) Loans Held for Sale The fair value of loans held for sale is estimated based upon binding contracts and quotes from third party investors resulting in a Level 2 classification. (e) Deposits The fair values disclosed for non-interest bearing deposits are, by definition, equal to the amount payable on demand at the reporting date resulting in a Level 1 classification. The carrying amounts of variable rate interest bearing deposits approximate their fair values at the reporting date resulting in a Level 2 classification. Fair values for fixed rate interest bearing deposits are estimated using a discounted cash flows calculation that applies interest rates currently being offered on certificates to a schedule of aggregated expected monthly maturities on time deposits resulting in a Level 2 classification. (f) Other Borrowings The fair values of the Company’s FHLB advances are estimated using discounted cash flow analyses based on the current borrowing rates resulting in a Level 2 classification. The fair values of the Company’s subordinated capital notes and junior subordinated debentures are estimated using discounted cash flow analyses based on the current borrowing rates for similar types of borrowing arrangements resulting in a Level 3 classification. (g) Accrued Interest Receivable/Payable The carrying amounts of accrued interest approximate fair value resulting in a Level 2 or Level 3 classification based on the level of the asset or liability with which the accrual is associated. 28 Note 8 – Income Taxes Deferred tax assets and liabilities were due to the following as of: March 31, December 31, 2017 2016 (in thousands) Deferred tax assets: Net operating loss carry-forward $ 44,630 $ 42,094 Allowance for loan losses 3,138 3,139 Other real estate owned write-down 3,366 3,366 Alternative minimum tax credit carry-forward 692 692 Net assets from acquisitions 655 674 Net unrealized loss on securities 504 867 New market tax credit carry-forward 208 208 Nonaccrual loan interest 487 481 Accrued expenses 241 3,860 Other 773 825 54,694 56,206 Deferred tax liabilities: FHLB stock dividends 928 928 Fixed assets 84 89 Other 416 1,140 1,428 2,157 Net deferred tax assets before valuation allowance 53,266 54,049 Valuation allowance (53,266 ) (54,049 ) Net deferred tax asset $ — $ — Our estimate of our ability to realize the deferred tax asset depends on our estimate of projected future levels of taxable income. In analyzing future taxable income levels, we considered all evidence currently available, both positive and negative. Based on our analysis, we established a valuation allowance for all deferred tax assets as of December 31, 2011. The valuation allowance remains in effect as of March 31, 2017. The Company does not have any beginning and ending unrecognized tax benefits. The Company does not expect the total amount of unrecognized tax benefits to significantly increase or decrease in the next twelve months. There were no interest and penalties recorded in the income statement or accrued for the three months ended March 31, 2017 or March 31, 2016 related to unrecognized tax benefits. Under Section 382 of the Internal Revenue Code, as amended (“Section 382”), the Company’s its net operating loss carryforwards (“NOLs”) and other deferred tax assets can generally be used to offset future taxable income and therefore reduce federal income tax obligations. However, the Company's ability to use its NOLs would be limited if there was an “ownership change” as defined by Section 382. This would occur if shareholders owning (or deemed to own under the tax rules) 5% or more of the Company's voting and non-voting common shares increase their aggregate ownership of the Company by more than 50 percentage points over a defined period of time. In 2015, the Company took two measures to preserve the value of its NOLs. First, we adopted a tax benefits preservation plan designed to reduce the likelihood of an “ownership change” occurring as a result of purchases and sales of the Company's common shares. Upon adoption of plan, the Company declared a dividend of one preferred stock purchase right for each common share outstanding as of the close of business on July 10, 2015. Any shareholder or group that acquires beneficial ownership of 5% or more of the Company (an “acquiring person”) could be subject to significant dilution in its holdings if the Company's Board of Directors does not approve such acquisition. Existing shareholders holding 5% or more of the Company will not be considered acquiring persons unless they acquire additional shares, subject to certain exceptions described in the plan. In addition, the Board of Directors has the discretion to exempt certain transactions and certain persons whose acquisition of securities is determined by the Board not to jeopardize the Company's deferred tax assets. The rights will expire upon the earlier of (i) June 29, 2018, (ii) the beginning of a taxable year with respect to which the Board of Directors determines that no tax benefits may be carried forward, (iii) the repeal or amendment of Section 382 or any successor statute, if the Board of Directors determines that the plan is no longer needed to preserve the tax benefits, and (iv) certain other events as described in the plan. 29 On September 23, 2015, our shareholders approved an amendment to the Company’s articles of incorporation to further help protect the long-term value of the Company’s NOLs. The amendment provides a means to block transfers of our common shares that could result in an ownership change under Section 382. The transfer restrictions will expire on the earlier of (i) September 23, 2018, (ii) the beginning of a taxable year with respect to which the Board of Directors determines that no tax benefit may be carried forward, (iii) the repeal of Section 382 or any successor statute if our Board determines that the transfer restrictions are no longer needed to preserve the tax benefits of our NOLs, or (iv) such date as the Board otherwise determines that the transfer restrictions are no longer necessary. The Company and its subsidiaries are subject to U.S. federal income tax and the Company is subject to income tax in the Commonwealth of Kentucky. The Company is no longer subject to examination by taxing authorities for years before 2013. Note 9 – Stock Plans and Stock Based Compensation Shares available for issuance under the 2016 Omnibus Equity Compensation Plan (“2016 Plan”) total 23,684. Shares issued to employees under the plan vest annually on the anniversary date of the grant generally over three to four years. The Company also maintains the Porter Bancorp, Inc. 2006 Non-Employee Directors Stock Ownership Incentive Plan (“2006 Director Plan”) pursuant to which 17,912 shares remain available for issuance as annual awards of restricted stock to the Company’s non-employee directors. Shares issued annually to non-employee directors have a fair market value of $25,000 and vest on December 31 in the year of grant. The fair value of the 2017 unvested shares issued was $215,000, or $9.44 per weighted-average share. The Company recorded $54,000 and $73,000 of stock-based compensation during the first three months of 2017 and 2016, respectively, to salaries and employee benefits. We expect substantially all of the unvested shares outstanding at the end of the period to vest according to the vesting schedule. No deferred tax benefit was recognized related to this expense for either period. The following table summarizes unvested share activity as of and for the periods indicated for the Stock Incentive Plan: Three Months Ended Twelve Months Ended March 31, 2017 December 31, 2016 Weighted Weighted Average Average Grant Grant Shares Price Shares Price Outstanding, beginning 179,513 $ 4.89 184,482 $ 4.81 Granted 22,787 9.44 35,465 9.10 Vested (53,335 ) 4.45 (38,462 ) 8.32 Forfeited — — (1,972 ) 6.16 Outstanding, ending 148,965 $ 5.74 179,513 $ 4.89 Unrecognized stock based compensation expense related to unvested shares for the remainder of 2017 and beyond is estimated as follows (in thousands): April 2017 – December 2017 $ 199 2018 262 2019 102 2020 & thereafter 25 30 Note 10 – Earnings (Loss) per Share The factors used in the basic and diluted earnings per share computations follow: Three Months Ended March 31, 2017 2016 (in thousands, except share and per share data) Net income $ 1,680 $ 1,480 Less: Earnings allocated to unvested shares 44 51 Net income available to common shareholders, basic and diluted $ 1,636 $ 1,429 Basic Weighted average common shares including unvested common shares outstanding 6,227,265 5,389,062 Less: Weighted average unvested common shares 164,239 183,996 Weighted average common shares outstanding 6,063,026 5,205,066 Basic income per common share $ 0.27 $ 0.27 Diluted Add: Dilutive effects of assumed exercises of common stock warrants — — Weighted average common shares and potential common shares 6,063,026 5,205,066 Diluted income per common share $ 0.27 $ 0.27 The Company had no outstanding stock options at March 31, 2017 or 2016.A warrant for the purchase of 66,113 shares of the Company’s common stock at an exercise price of $79.41 was outstanding at March 31, 2017 and 2016, but was not included in the diluted EPS computation as inclusion would have been anti-dilutive. Note 11 – Capital Requirements and Restrictions on Retained Earnings Banks and bank holding companies are subject to regulatory capital requirements administered by federal banking agencies. Capital adequacy guidelines and, additionally for banks, prompt corrective action regulations involve quantitative measures of assets, liabilities, and certain off-balance-sheet items calculated under regulatory accounting practices. Capital amounts and classifications are also subject to qualitative judgments by regulators. Failure to meet capital requirements can initiate regulatory action. The final rules implementing Basel Committee on Banking Supervision’s capital guidelines for U.S. Banks (Basel III rules) became effective for the Company and Bank on January 1, 2015 with full compliance with all of the requirements being phased in over a multi-year schedule through January 1, 2019. The final rulesallowed banks and their holding companies with less than $250 billion in assets a one-time opportunity to opt-out of a requirement to include unrealized gains and losses in accumulated other comprehensive income in their capital calculation. The Company and the Bank opted out of this requirement. The rulesalso establish a “capital conservation buffer” of 2.5% above the regulatory minimum risk-based capital ratios. Once the capital conservation buffer is fully phased in, the minimum ratios are a common equity Tier 1 risk-based capital ratio of 7.0%, a Tier 1 risk-based capital ratio of 8.5%, and a total risk-based capital ratio of 10.5%.The phase-in of the capital conservation buffer requirement began in January2016 at 0.625% of risk-weighted assets and increases to 1.25% in 2017, 1.875% in 2018, and 2.5% in 2019. An institution is subject to limitations on paying dividends, engaging in share repurchases and paying discretionary bonuses if capital levels fall below minimum levels plus the buffer amounts. These limitations establish a maximum percentage of eligible retained income that could be utilized for such actions. In its Consent Order with the FDIC and the KDFI, the Bank has agreed to maintain a minimum Tier 1 leverage ratio of 9% and a minimum total risk based capital ratio of 12%. The Bank cannot be considered well-capitalized while subject to the Consent Order. We are also restricted from accepting, renewing, or rolling-over brokered deposits without the prior receipt of a waiver on a case-by-case basis from our regulators. On September 21, 2011, we entered into a Written Agreement with the Federal Reserve Bank of St. Louis. Pursuant to the Agreement, we made formal commitments to use our financial and management resources to serve as a source of strength for the Bank and to assist the Bank in addressing weaknesses identified by the FDIC and the KDFI, to pay no dividends without prior written approval, to pay no interest or principal on trust preferred securities without prior written approval, and to submit an acceptable plan to maintain sufficient capital. 31 The following tables show the ratios (excluding capital conservation buffer) and amounts of common equity Tier 1, Tier 1 capital, and total capital to risk-adjusted assets and the leverage ratios for Porter Bancorp, Inc. and the Bank at the dates indicated (dollars in thousands): Actual Regulatory Minimums for Capital Adequacy Purposes Amount Ratio Amount Ratio As of March 31, 2017: Total risk-based capital (to risk- weighted assets) Consolidated $ 72,920 10.15 % $ 57,457 8.00 % Bank 70,957 9.89 57,402 8.00 Total common equity Tier 1 risk- based capital (to risk weighted assets) Consolidated 37,978 5.29 32,319 4.50 Bank 59,786 8.33 32,289 4.50 Tier I capital (to risk-weighted assets) Consolidated 50,936 7.09 43,093 6.00 Bank 59,786 8.33 43,052 6.00 Tier I capital (to average assets) Consolidated 50,936 5.43 37,553 4.00 Bank 59,786 6.37 37,525 4.00 Actual Regulatory Minimums for Capital Adequacy Purposes Amount Ratio Amount Ratio As of December 31, 2016: Total risk-based capital (to risk- weighted assets) Consolidated $ 71,109 10.21 % $ 55,714 8.00 % Bank 68,773 9.88 55,663 8.00 Total common equity Tier 1risk- based capital (to risk weighted assets) Consolidated 36,199 5.20 31,339 4.50 % Bank 57,642 8.28 31,311 4.50 Tier I capital (to risk-weighted assets) Consolidated 48,713 6.99 41,786 6.00 Bank 57,642 8.28 41,747 6.00 Tier I capital (to average assets) Consolidated 48,713 5.27 36,975 4.00 Bank 57,642 6.24 36,949 4.00 The Consent Order requires the Bank to achieve the minimum capital ratios presented below: Actual as of March 31, 2017 Ratio Required by Consent Order Amount Ratio Amount Ratio Total capital to risk-weighted assets $ 70,957 9.89 % $ 86,103 12.00 % Tier I capital to average assets 59,786 6.37 84,431 9.00 32 Bank regulatory agencies can exercise discretion when an institution does not meet the terms of a Consent Order. Based on individual circumstances, the agencies may issue mandatory directives, impose monetary penalties, initiate changes in management, or take more serious adverse actions. Kentucky banking laws limit the amount of dividends that may be paid to a holding company by its subsidiary banks without prior approval. These laws limit the amount of dividends that may be paid in any calendar year to current year’s net income, as defined in the laws, combined with the retained net income of the preceding two years, less any dividends declared during those periods. The Bank has agreed with its primary regulators to obtain their written consent prior to declaring or paying any future dividends. As a practical matter, the Bank cannot pay dividends to the Company until the Consent Order is lifted or modified and the Bank returns to consistent profitability. Note 12 – Off Balance Sheet Risks, Commitments, and Contingent Liabilities The Company, in the normal course of business, is party to financial instruments with off balance sheet risk. The financial instruments include commitments to extend credit and standby letters of credit. The contract or notional amounts of these instruments reflect the potential future obligations of the Company pursuant to those financial instruments. Creditworthiness for all instruments is evaluated on a case-by-case basis in accordance with the Company’s credit policies. Collateral from the client may be required based on the Company’s credit evaluation of the client and may include business assets of commercial clients, as well as personal property and real estate of individual clients or guarantors. An approved but unfunded loan commitment represents a potential credit risk and a liquidity risk, since the Company’s client(s) may demand immediate cash that would require funding.In addition, unfunded loan commitments represent interest rate risk as market interest rates may rise above the rate committed to the Company’s client.Since a portion of these loan commitments normally expire unused, the total amount of outstanding commitments at any point in time may not require future funding. Standby letters of credit are conditional commitments issued by the Company to guarantee the performance of a client to a third party. The terms and risk of loss involved in issuing standby letters of credit are similar to those involved in issuing loan commitments and extending credit. In addition to credit risk, the Company also has liquidity risk associated with standby letters of credit because funding for these obligations could be required immediately. The Company does not deem this risk to be material. No liability is currently established for standby letters of credit. The following table presents the contractual amounts of financial instruments with off-balance sheet risk for each period ended: March 31, 2017 December 31, 2016 Fixed Rate Variable Rate Fixed Rate Variable Rate (in thousands) Commitments to make loans $ 25,462 $ 16,732 $ 19,445 $ 18,347 Unused lines of credit 10,356 46,662 7,935 51,407 Standby letters of credit 573 373 582 360 Commitments to make loans are generally made for periods of one year or less. In connection with the purchase of two loan participations, the Bank entered into two risk participation agreements during the fourth quarter of 2016, which had notional amounts totaling $14.6 million at both March 31, 2017 and December 31, 2016. The Company is subject to claims and lawsuits that arise primarily in the ordinary course of business. Litigation is subject to inherent uncertainties and unfavorable rulings could occur. The Company records contingent liabilities resulting from claims against it when a loss is assessed to be probable and the amount of the loss is reasonably estimable. Accruals are not made in cases where liability is not probable or the amount cannot be reasonably estimated. Assessing probability of loss and estimating probable losses requires analysis of multiple factors, including in some cases judgments about the potential actions of third party claimants and courts. Recorded contingent liabilities are based on the best information available and actual losses in any future period are inherently uncertain.Based upon current knowledge and after consultation with counsel, the Company believes thepending legal proceedings or claims should not have a material impact on its financial position or results of operations. However, in light of the uncertainties involved in such proceedings, the outcome of a particular matter may be material to the financial position or results of operations for a particular reporting period in the future. 33 On June 18, 2010, three real estate development companies filed suit in Kentucky state court againstPBI Bank and Managed Assets of Kentucky. On July 16, 2013, a jury in Louisville, Kentucky returned a verdict against the Bank, awarding the plaintiffs compensatory damages of $1,515,000 and punitive damages of $5,500,000. The Bank filed an appeal with the Kentucky Court of Appeals on October 25, 2013. On December 2, 2016, the Court of Appeals ruled against the Bank and upheld the previous award of $7.015 million in damages, with one dissenting opinion as to the amount of punitive damages awarded. The Bank previously accrued the compensatory damages of the trial court verdict along with interest at the statutory rate. Following the appellate court ruling, the Bank accrued the punitive damages award and statutory interest that totaled approximately $8.0 million, which had a negative impact on earnings and capital for 2016. In March 2017, the parties entered into a settlement agreement , the court entered an agreed order ending the litigation, payment was made, and the Bank withdrew its motion for discretionary review with the Kentucky Supreme Court. As the Company had previously established a reserve for this matter, the settlement did not have a material effect on the Company’s results of operation for 2017. On October 17, 2014, the United States Department of Justice (“DOJ”) notified the Bank that it was the subject of an investigation into possible violations of federal laws, including, among other things, possible violations related to false bank entries, bank fraud and securities fraud. The investigation concerns allegations that Bank personnel engaged in practices intended to delay or avoid disclosure of the Bank’s asset quality at the time of and following the United States Treasury’s purchase of preferred shares from the Company in November 2008. The Bank has cooperated with all requests for information from the DOJ.As of the date of this report,theDOJ has made no determination whether to pursue any action in the matter. 34 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations This item analyzes our financial condition, change in financial condition and results of operations. It should be read in conjunction with the unaudited consolidated financial statements and accompanying notes presented in Part I, Item 1 of this report. Cautionary Note Regarding Forward-Looking Statements This report contains statements about future expectations, actions and events that constitute forward-looking statements. Forward-looking statements express our beliefs, assumptions and expectationsabout our future financial and operating performance and growth plans, taking into account information currently available to us. These statements are not statements of historical fact. The words “believe,” “may,” “should,” “anticipate,” “estimate,” “expect,” “intend,” “objective,” “seek,” “plan,” “strive” or similar words, or the negatives of these words, identify forward-looking statements. Forward-looking statements involve risks and uncertainties that may cause our actual results to differ materially from the expectations of future results we expressed or implied in any forward-looking statements. These risks and uncertainties can be difficult to predict and may be out of our control. Factors that could contribute to differences in our results include, but are not limited to the following: ● Our ability to increase our capital to the levels required by our agreements with bank regulators could have a material adverse effect on our business. ● A significant percentage of our loan portfolio is comprised of non-owner occupied commercial real estate loans, real estate construction and development loans, and multi-family residential real estate loans, all of which carry a higher degree of risk. ● We continue to hold other real estate owned (“OREO”) properties, which could increase operating expenses and result in future losses. ● Our decisions regarding credit risk may not be accurate, and our allowance for loan losses may not be sufficient to cover actual losses. ● Our ability to pay cash dividends on our common and preferred shares and pay interest on the junior subordinated debentures that relate to our trust preferred securities is currently restricted. Our inability to resume paying interest on our trust preferred securities could adversely affect our common and preferred shareholders. We also refer you to Part II, Item 1A – Risk Factors in this report and to the risks identified and the cautionary statements discussed in greater detail in our December 31, 2016 Annual Report on Form 10-K. Forward-looking statements are not guarantees of performance or results. A forward-looking statement may include a statement of the assumptions or bases underlying the forward-looking statement. The Company believes it has chosen these assumptions and bases in good faith and they are reasonable. We caution you however, forward looking statements relying upon such assumptions or bases almost always vary from actual results, and the differences between those statements and actual results can be material. The forward-looking statements included in this report speak only as of the date of the report.We have no duty, and do not intend to, update these statements unless applicable laws require us to do so. Overview Porter Bancorp, Inc. (the “Company”) is a bank holding company headquartered in Louisville, Kentucky. We operate PBI Bank (“the Bank”), our wholly owned subsidiary and the fourteenth largest bank domiciled in the Commonwealth of Kentucky based on total assets. We operate banking offices in twelve counties in Kentucky. Our markets include metropolitan Louisville in Jefferson County and the surrounding counties of Henry and Bullitt. We serve south central Kentucky and southern Kentucky from banking offices in Butler, Green, Hart, Edmonson, Barren, Warren, Ohio, and Daviess Counties. We also have an office in Lexington, the second largest city in Kentucky. The Bank is a community bank with a wide range of commercial and personal banking products. As of March 31, 2017, we had total assets of $942.4 million, total loans of $664.2 million, total deposits of $860.7 million and stockholders’ equity of $35.5 million. The Company reported net income of $1.7 million for the three months ended March 31, 2017, compared with $1.5 million for the first quarter of 2016.After deductions for earnings allocated to participating securities, net income available to common shareholders was $1.6 million for the three months ended March 31, 2017, compared with $1.4 million for the three months ended March 31, 2016. 35 Basic and diluted net income per common share were $0.27 for the three months ended March 31, 2017 compared with $0.27 for the three months ended March 31, 2016. We note the following significant items during the three months ended March 31, 2017: ● Net interest margin increased two basis points to 3.55% in the first three months of 2017 compared with 3.53% in the first three months of 2016. The cost of interest bearing liabilities decreased from 0.79% in the first quarter of 2016 to 0.78% in the first quarter of 2017. ● Average loans receivable increased approximately $29.2 million or 4.7% to $649.3 million for the quarter ended March 31, 2017, compared with $620.1 million for the first quarter of 2016. This resulted in an increase in interest revenue volume of approximately $363,000 which was offset by decreases due to rate decreasesof $416,000 for the quarter ended March 31, 2017, compared with the first quarter of 2016. The decrease in the cost of interest bearing liabilities was primarily driven by volume decline in certificates of deposit. ● During the period, our improving trends in non-performing loans, past due loans, and loan risk categories continued. We recorded no provision for loan losses expense in the first quarter of 2017, compared to negative provision for loan losses expense of $550,000 in the first quarter of 2016.Both wereattributable to declining historical loss rates, improvements in asset quality, and management’s assessment of risk in the loan portfolio. Net loan charge-offs were $1,000 for the first quarter of 2017, compared to $151,000 for the first quarter of 2016. ● Non-performing loans decreased $1.1 million to $8.1 million at March 31, 2017, compared with $9.2 million at December 31, 2016. The decrease in non-performing loans was primarily due to $1.5 million in paydowns and $229,000 in charge-offs which were partially offset by $803,000 in loans placed on nonaccrual during the quarter. ● Loans past due 30-59 days decreased from $2.3 million at December 31, 2016 to $972,000 at March 31, 2017, and loans past due 60-89 days decreased from $315,000 at December 31, 2016 to $289,000 at March 31, 2017. Total loans past due and nonaccrual loans decreased to $9.4 million at March 31, 2017, from $11.8 million at December 31, 2016. ● All loan risk categories (other than pass loans) have decreased since December 31, 2016. Pass loans represent 93.0% of the portfolio at March 31, 2017, compared to 91.7% at December 31, 2016. During the three months ended March 31, 2017, the pass category increased approximately $31.0 million, the watch category declined approximately $4.0 million, the special mention category declined approximately $5,000, and the substandard category declined approximately $2.0 million. The $2.0 million decrease in loans classified as substandard was primarily driven by $1.9 million in principal payments received during the three months ended March 31, 2017. ● Foreclosed properties were $6.6 million at March 31, 2017, compared with $6.8 million at December 31,2016, and $17.9 million at March 31, 2016.During the first three months of 2017, the Company acquired $100,000 and sold $350,000 of OREO. Operating expenses, fair value write downs, anda net gainon sales totaled $668,000 in the first quarter of 2016 compared to a net gain on sales, net of expenses, of $16,000 in the first quarter of 2017 ● Our ratio of non-performing assets to total assets decreased to 1.56% at March 31, 2017, compared with 1.70% at December 31, 2016, and 3.09% at March 31, 2016. ● Non-interest income decreased $323,000 to $1.1 million for the first quarter of 2017, compared with $1.4 million for the first quarter of 2016. The decrease was driven primarily by reductions in OREO income of $256,000 and reductions in the gains on sales and calls of securities of $203,000. Non-interest expense decreased $962,000 to $7.1 million for the first quarter of 2017 compared with $8.1 million for the first quarter of 2016, primarily due to a reduction in OREO expenses of approximately $684,000, a reduction of FDIC insurance expense of $181,000, a reduction of professional fees of $82,000, and a reduction of litigation and loan collection expenses of $79,000. ● Deposits increased 1.3% to $860.7 million at March 31, 2017, compared with $849.9 million at December 31, 2016. Certificate of deposit balances increased $25.4 million during the first three months of 2017 to $470.0 million at March 31, 2017, from $444.6 million at December 31, 2016. Money market deposits decreased 14.1% at March 31, 2017 compared with December 31, 2016. 36 Application of Critical Accounting Policies We continually review our accounting policies and financial information disclosures. Our more significant accounting policies that require the use of estimates and judgments in preparing the financial statements are summarized in “Application of Critical Accounting Policies” in Item 7 - Management’s Discussion and Analysis of Financial Condition and Results of Operation of our Annual Report on Form 10-K for the calendar year ended December 31, 2016. Management has discussed the development, selection, and application of our critical accounting policies with our Audit Committee. During the first three months of 2017, there were no material changes in the critical accounting policies and assumptions. Results of Operations The following table summarizes components of income and expense and the change in those components for the three months ended March 31, 2017, compared with the same period of 2016: For the Three Months Change from Ended March 31, Prior Period 2017 2016 Amount Percent (dollars in thousands) Gross interest income $ 9,225 $ 9,185 $ 40 0.4 % Gross interest expense 1,484 1,534 (50 ) (3.3 ) Net interest income 7,741 7,651 90 1.2 Provision (negative provision) for loan losses — (550 ) 550 100.0 Non-interest income 1,068 1,391 (323 ) (23.2 ) Non-interest expense 7,129 8,091 (962 ) (11.9 ) Net income before taxes 1,680 1,501 179 11.9 Income tax expense — 21 (21 ) (100.0 ) Net income 1,680 1,480 200 13.5 Net income for the three months ended March 31, 2017 totaled $1.7 million, compared with $1.5 million for the comparable period of 2016. Net interest income increased $90,000 from the 2016 first quarter as a result of an increase in earning assets and net interest margin. Net interest margin increased two basis points to 3.55% in the first three months of 2017 compared with 3.53% in the first three months of 2016. The increase in margin between periods was due in part to a decrease in the cost of interest bearing liabilities from 0.79% in the first quarter of 2016 to 0.78% in the first quarter of 2017. Average earning assets increased from $881.6 million for the first quarter of 2016 to $892.3 for the first quarter of 2017. Non-interest income decreased by $323,000 to $1.1 million from $1.4 million in the first quarter of 2016 primarily due to a decrease in other real estate owned income of $256,000. Non-interest expense decreased from $8.1 million in the first quarter of 2016 to $7.1 million in the first quarter of 2017 primarily due to decreased other real estate owned expense of $684,000, a $181,000 decline in FDIC insurance, and a $82,000 decline in professional fees. Net Interest Income – Our net interest income was $7.7 million for the three months ended March 31, 2017, an increase of $90,000, or 1.2%, compared with $7.7 million for the same period in 2016.Net interest spread and margin were 3.45% and 3.55%, respectively, for the first quarter of 2017, compared with 3.44% and 3.53%, respectively, for the first quarter of 2016. Net average non-accrual loans were $8.7 million and $13.1 million for the first quarters of 2017 and 2016, respectively. Average loans receivable increased approximately $29.2 million for the first quarter of 2017 compared with the first quarter of 2016.This resulted in an increase in interest revenue volume of approximately $363,000 which was offset by interest rate decreases aggregating $416,000 for the quarter ended March 31, 2017, compared with the first quarter of 2016. Interest foregone on non-accrual loans totaled $139,000 in the first quarter of 2017, compared with $161,000 in the fourth quarter of 2016, and $215,000 in the first quarter of 2016. Net interest margin increasedtwo basis points from our margin of 3.53% in the prior year first quarter to 3.55% for the first quarter of 2017.The yield on earning assets remained consistent and rates paid on interest-bearing liabilities declinedone basis point from the first quarter of 2016. 37 Average Balance Sheets The following table presents the average balance sheets for the three month periods ended March 31, 2017 and 2016, along with the related calculations of tax-equivalent net interest income, net interest margin and net interest spread for the related periods. Three Months Ended March 31, 2017 2016 Average Balance Interest Earned/Paid Average Yield/Cost Average Balance Interest Earned/Paid Average Yield/Cost (dollars in thousands) ASSETS Interest-earning assets: Loan receivables (1)(2) $ 649,325 $ 7,829 4.89 % $ 620,077 $ 7,882 5.11 % Securities Taxable 176,113 1,114 2.57 161,459 989 2.46 Tax-exempt (3) 19,989 145 4.53 22,052 164 4.60 FHLB stock 7,323 83 4.60 7,323 74 4.06 Federal funds sold and other 39,542 54 0.55 70,724 76 0.43 Total interest-earning assets 892,292 9,225 4.23 % 881,635 9,185 4.23 % Less: Allowance for loan losses (8,942 ) (12,033 ) Non-interest earning assets 54,266 67,776 Total assets $ 937,616 $ 937,378 LIABILITIES AND STOCKHOLDERS’ EQUITY Interest-bearing liabilities: Certificates of deposit and other time deposits $ 459,178 $ 1,019 0.90 % $ 488,523 $ 1,069 0.88 % NOW and money market deposits 237,410 210 0.36 228,226 223 0.39 Savings accounts 34,917 15 0.17 34,656 16 0.19 FHLB advances 11,808 31 1.06 2,985 19 2.56 Junior subordinated debentures 24,148 209 3.51 25,048 207 3.32 Total interest-bearing liabilities 767,461 1,484 0.78 % 779,438 1,534 0.79 % Non-interest-bearing liabilities: Non-interest-bearing deposits 122,051 113,720 Other liabilities 14,372 10,674 Total liabilities 903,884 903,832 Stockholders’ equity 33,732 33,546 Total liabilities and stockholders’ equity $ 937,616 $ 937,378 Net interest income $ 7,741 $ 7,651 Net interest spread 3.45 % 3.44 % Net interest margin 3.55 % 3.53 % (1) Includes loan fees in both interest income and the calculation of yield on loans. (2) Calculations include non-accruing loans averaging $8.7 million and $13.1 million, respectively, in average loan amounts outstanding. (3) Taxable equivalent yields are calculated assuming a 35% federal income tax rate. 38 Rate/Volume Analysis The table below sets forth certain information regarding changes in interest income and interest expense for the periods indicated. For each category of interest-earning assets and interest-bearing liabilities, information is provided on changes attributable to (1)changes in rate (changes in rate multiplied by old volume); (2)changes in volume (changes in volume multiplied by old rate); and (3)changes in rate-volume (change in rate multiplied by change in volume). Changes in rate-volume are proportionately allocated between rate and volume variance. Three Months Ended March 31, 2017 vs. 2016 Increase (decrease) due to change in Net Rate Volume Change (in thousands) Interest-earning assets: Loan receivables $ (416 ) $ 363 $ (53 ) Securities 25 81 106 FHLB stock 9 — 9 Federal funds sold and other 18 (40 ) (22 ) Total increase (decrease) in interest income (364 ) 404 40 Interest-bearing liabilities: Certificates of deposit and other time deposits 15 (65 ) (50 ) NOW and money market accounts (22 ) 9 (13 ) Savings accounts (1 ) — (1 ) FHLB advances (16 ) 28 12 Junior subordinated debentures 9 (7 ) 2 Total decrease in interest expense (15 ) (35 ) (50 ) Increase (decrease) in net interest income $ (349 ) $ 439 $ 90 Non-Interest Income – The following table presents the major categories of non-interest income for the three months ended March 31, 2017 and 2016: For the Three Months Ended March 31, 2017 2016 (in thousands) Service charges on deposit accounts $ 501 $ 429 Bank card interchange fees 213 202 Other real estate owned rental income — 256 Bank owned life insurance income 102 96 Net gain on sales of securities — 203 Other 252 205 Total non-interest income $ 1,068 $ 1,391 Non-interest income for the first quarter of 2017 decreased by $323,000, or 23.2%, compared with the first quarter of 2016. The decrease in non-interest income was primarily driven by an absence of OREO income in the first quarter of 2017 as income producing foreclosed properties were sold in earlier periods, compared to $256,000 in the first quarter of 2016, as well as no net gain on sales of securities in the first quarter of 2017 compared to $203,000 in the first quarter of 2016 as no securities were sold or called in the first quarter of 2017. 39 Non-interest Expense – The following table presents the major categories of non-interest expense for the three months ended March 31, 2017 and 2016: For the Three Months Ended March 31, 2017 2016 (in thousands) Salary and employee benefits $ 3,947 $ 3,822 Occupancy and equipment 821 854 Professional fees 303 385 FDIC insurance 342 523 Data processing expense 292 297 State franchise and deposit tax 225 255 Other real estate owned expense (16 ) 668 Litigation and loan collection expense 3 82 Other 1,212 1,205 Total non-interest expense $ 7,129 $ 8,091 Non-interest expense for the first quarter ended March 31, 2017 decreased $962,000, or 11.9%, compared with the first quarter of 2016. This decrease from the first quarter of 2016 was primarily due to a decrease in OREO expense of $684,000 as the size of theOREO portfolio significantly declined. The improvement was also attributable to a decrease in FDIC insurance of $181,000, a reduction of professional fees of $82,000, and a reduction of litigation and loan collection expenses of $79,000. Income Tax Expense – Effective tax rates differ from the federal statutory rate of 35% applied to income before income taxes due to the following: For the Three Months Ended March 31, 2017 2016 (in thousands) Federal statutory rate times financial statement income $ 588 $ 525 Effect of: Valuation allowance (419 ) (450 ) Tax-exempt income (49 ) (56 ) Non-taxable life insurance income (36 ) (33 ) Restricted stock vesting (92 ) — Other, net 8 35 Total $ — $ 21 Analysis of Financial Condition Total assets decreased $2.8 million, or 0.3%, to $942.4 million at March 31, 2017, from $945.2 million at December31, 2016. This decrease was primarily attributable to a decrease in interest bearing deposits in banks of $24.5 million and a decrease in cash and due from banks of $4.0 million, offset by an increase in net loans of $24.9 million and an increase inavailable for sale securitiesof $3.2 million. Loans Receivable – Loans receivable increased $24.9 million, or 3.90%, during the three months ended March 31, 2017 to $664.2 million as loan growth outpaced paydowns. Our commercial and commercial real estate portfolios increased by an aggregate of $26.3 million, or 7.4% during the first quarter of 2017 and comprised 57.4% of the loan portfolio at March 31, 2017. Loan Portfolio Composition – The following table presents a summary of the loan portfolio at the dates indicated, net of deferred loan fees, by type. There are no foreign loans in our portfolio. Except for commercial real estate, 1-4 family residential real estate,and loans for retail facilities (included in nonfarm nonresidential commercial real estate below), there is no concentration of loans in any industry exceeding 10% of total loans. Loans for retail facilities totaled $63.0 million at March 31, 2017 and $59.9 million at December 31, 2016. 40 As of March 31, As of December 31, 2017 2016 Amount Percent Amount Percent (dollars in thousands) Commercial $ 104,850 15.79 % $ 97,761 15.29 % Commercial Real Estate Construction 41,424 6.24 36,330 5.68 Farmland 83,252 12.53 71,507 11.19 Nonfarm nonresidential 151,921 22.87 149,546 23.39 Residential Real Estate Multi-family 49,350 7.43 48,197 7.54 1-4 Family 185,866 27.98 188,092 29.42 Consumer 9,542 1.44 9,818 1.54 Agriculture 37,515 5.65 37,508 5.87 Other 463 0.07 477 0.08 Total loans $ 664,183 100.00 % $ 639,236 100.00 % Loan Portfolio by Risk Category – The following table presents a summary of the loan portfolio at the dates indicated, by risk category. March 31, 2017 December 31, 2016 Loans % to Total Loans % to Total (dollars in thousands) Pass $ 617,361 93.0 % $ 586,430 91.7 % Watch 26,442 4.0 30,431 4.8 Special Mention 492 0.1 497 0.1 Substandard 19,888 2.9 21,878 3.4 Doubtful — Total $ 664,183 100.0 % $ 639,236 100.00 % Our loans receivable have increased $24.9 million, or 3.9%, during the three months ended March 31, 2017. All loan risk categories other than pass loans have decreased since December 31, 2016. The pass category increased approximately $30.9 million, the watch category decreased approximately $4.0 million, the special mention category declined approximately $5,000, and the substandard category declined approximately $2.0 million. The $2.0 million decrease in loans classified as substandard was primarily driven by $1.9 million in principal payments received, $311,000 in loans upgraded from substandard, $260,000 in charge-offs, and $100,000 in loans moved to OREO, offset by $601,000 in loans moved to substandard during the quarter. Loan Delinquency – The following table presents a summary of loan delinquencies at the dates indicated. March 31, 2017 December 31, 2016 (in thousands) Past Due Loans: 30-59 Days $ 972 $ 2,302 60-89 Days 289 315 90 Days and Over — — Total Loans Past Due 30-90+ Days 1,261 2,617 Nonaccrual Loans 8,102 9,216 Total Past Due and Nonaccrual Loans $ 9,363 $ 11,833 During the three months ended March 31, 2017, nonaccrual loans decreased by $1.1 million to $8.1 million. This decrease was due primarily to $1.5 million in paydowns and $229,000 in charge-offs, offset by $803,000 in loans placed on nonaccrual status. During the three months ended March 31, 2017, loans past due 30-59 days decreased from $2.3 million at December 31, 2016 to $972,000 at March 31, 2017.Loans past due 60-89 days decreased from $315,000 at December 31, 2016 to $289,000 at March 31, 2017. This represents a $1.4 million decrease from December 31, 2016 to March 31, 2017, in loans past due 30-89 days.We considered this trend in delinquency levels during the evaluation of qualitative trends in the portfolio when establishing the general component of our allowance for loan losses. 41 Non-Performing Assets – Non-performing assets consist of loans past due 90 days or more still on accrual, loans on which interest is no longer accrued, real estate acquired through foreclosure, and repossessed assets. The following table sets forth information with respect to non-performing assets as of March 31, 2017 and December 31, 2016. March 31, 2017 December 31, 2016 (dollars in thousands) Loans past due 90 days or more still on accrual $ — $ — Loans on nonaccrual status 8,102 9,216 Total non-performing loans 8,102 9,216 Real estate acquired through foreclosure 6,571 6,821 Other repossessed assets — — Total non-performing assets $ 14,673 $ 16,037 Non-performing loans to total loans 1.22 % 1.44 % Non-performing assets to total assets 1.56 % 1.70 % Allowance for non-performing loans $ 163 $ 241 Allowance for non-performing loans to non-performing loans 2.01 % 2.62 % Nonperforming loans at March 31, 2017, were $8.1 million, or 1.22% of total loans, compared with $9.2 million, or 1.44% of total loans at December31,2016, and $11.1 million, or 1.79% of total loans at March31,2016. Net loan charge-offs for the first three months of 2017 totaled $1,000 compared to $151,000 for the first three months of 2016. Troubled Debt Restructuring - A troubled debt restructuring (TDR) occurs when the Bank has agreed to a loan modification in the form of a concession to a borrower who is experiencing financial difficulty. The majority of the Bank’s TDRs involve a reduction in interest rate, a deferral of principal for a stated period of time, or an interest only period. All TDRs are considered impaired, and the Bank has allocated reserves for these loans to reflect the present value of the concessionary terms granted to the borrower. If the loan is considered collateral dependent, it is reported net of allocated reserves, at the fair value of the collateral less cost to sell. We do not have a formal loan modification program. If a borrower is unable to make contractual payments, we review the particular circumstances of that borrower’s situation and determine whether or not to negotiate a revised payment stream. Our goal when restructuring a credit is to afford the borrower a reasonable period to remedy the issue causing cash flow constraints within their business so that they may return to performing status over time. Our loan modifications have taken the form of a reduction in interest rate and/or curtailment of scheduled principal payments for a short-term period, usually three to six months, but in some cases until maturity of the loan. In some circumstances we may restructure real estate secured loans in a bifurcated fashion whereby we have a fully amortizing “A” loan at a market interest rate and an interest-only “B” loan at a reduced interest rate. The majority of our restructured loans are collateral secured loans. If a borrower fails to perform under the modified terms, we place the loan(s) on nonaccrual status and initiate collection actions. We consider any loan that is restructured for a borrower experiencing financial difficulties due to a borrower’s potential inability to pay in accordance with contractual terms of the loan to be a troubled debt restructuring. Specifically, we consider a concession involving a modification of the loan terms, such as (i) a reduction of the stated interest rate, (ii) a reduction or deferral of principal, or (iii) a reduction or deferral of accrued interest at a stated interest rate lower than the current market rate for new debt with similar risk all to be troubled debt restructurings. When a modification of terms is made for a competitive reason, we do not consider it to be a troubled debt restructuring. A primary example of a competitive modification would be an interest rate reduction for a performing customer’s loan to a market rate as the result of a market decline in rates. Management periodically reviews renewals and modifications of previously identified TDRs for which there was no principal forgiveness, to consider if it is appropriate to remove the TDR classification. If the borrower is no longer experiencing financial difficulty and the renewal/modification did not contain a concessionary interest rate or other concessionary terms, management considers the potential removal of the TDR classification. If deemed appropriate based upon current underwriting, the TDR classification is removed as the borrower has complied with the terms of the loan at the date of renewal/modification and there was a reasonable expectation that the borrower would continue to comply with the terms of the loan after the date of the renewal/modification. In this instance, the TDR was originally considered a restructuring in a prior year as a result of a modification with an interest rate that was not commensurate with the risk of the underlying loan. Additionally, TDR classification can be removed in circumstances in which the Company performs a non-concessionary re-modification of the loan at terms that were considered to be at market for loans with comparable risk. Management expects the borrower will continue to perform under the re-modified terms based on the borrower’s past history of performance. 42 If the borrower fails to perform, we place the loan on nonaccrual status and seek to liquidate the underlying collateral. Our nonaccrual policy for restructured loans is identical to our nonaccrual policy for all loans. Our policy calls for a loan to be reported as nonaccrual if it is maintained on a cash basis because of deterioration in the financial condition of the borrower, payment in full of principal and interest is not expected, or principal or interest is past due 90 days or more unless the assets are both well secured and in the process of collection. Changes in value for impairment, including the amount attributed to the passage of time, are recorded entirely within the provision for loan losses. Upon determination that a loan is collateral dependent, the loan is charged down to the fair value of collateral less estimated costs to sell. At March 31, 2017, we had 7 restructured loans totaling $4.6 million with borrowers who experienced deterioration in financial condition compared with 9 loans totaling $8.7 million at December 31, 2016. In general, these loans were granted interest rate reductions to provide cash flow relief to borrowers experiencing cash flow difficulties.At March 31, 2017, three loans totaling approximately $3.3 million had been granted principal payment deferrals until maturity. There were no concessions made to forgive principal relative to these loans, although we have recorded partial charge-offs for certain restructured loans. In general, these loans are secured by first liens on 1-4 residential or commercial real estate properties, or farmland.Restructured loans also include $467,000 of commercial loans. At March 31, 2017, $1.2 million of our restructured loans were accruing and $3.4 million were on nonaccrual compared with $5.4 million and $3.3 million, respectively, at December 31, 2016. There were no new TDRs during the first three months of 2017 or 2016. During the three months ended March 31, 2017, TDRs were reduced as a result of $6,000 in payments. In addition, the TDR classification was removed from two loans that met the requirements as discussed above. These loans totaled $4.1 million at December 31, 2016. These loans are no longer evaluated individually for impairment. See "Note 3 - Loans," of the notes to the financial statements for additional disclosure related to troubled debt restructuring. The following table sets forth information with respect to TDRs, non-performing loans, real estate acquired through foreclosure, and other repossessed assets. March 31, 2017 December 31, 2016 (dollars in thousands) Total non-performing loans $ 8,102 $ 9,216 TDRs on accrual 1,244 5,350 Total non-performing loans and TDRs on accrual $ 9,346 $ 14,566 Real estate acquired through foreclosure 6,571 6,821 Other repossessed assets — — Total non-performing assets and TDRs on accrual $ 15,917 $ 21,387 Total non-performing loans and TDRs on accrual to total loans 1.41 % 2.28 % Total non-performing assets and TDRs on accrual to total assets 1.69 % 2.26 % Allowance for Loan Losses – The allowance for loan losses is based on management’s continuing review and evaluation of individual loans, loss experience, current economic conditions, risk characteristics of various categories of loans and such other factors that, in management’s judgment, require current recognition in estimating loan losses. Management has established loan grading procedures that result in specific allowance allocations for any estimated inherent risk of loss.For loans not individually evaluated, a general allowance allocation is computed using factors developed over time based on actual loss experience.The specific and general allocations plus consideration of qualitative factors represent management’s estimate of probable losses contained in the loan portfolio at the evaluation date.Although the allowance for loan losses is comprised of specific and general allocations, the entire allowance is available to absorb any credit losses. 43 An analysis of changes in the allowance for loan losses and selected ratios for the three month periods ended March 31, 2017 and 2016, and for the year ended December 31, 2016 follows: Three Months Ended March 31, Year Ended December 31, 2017 2016 2016 (dollars in thousands) Balances at beginning of period $ 8,967 $ 12,041 $ 12,041 Loans charged-off: Real estate 321 713 2,157 Commercial — 12 276 Consumer 5 13 178 Agriculture — — 18 Other — 11 — Total charge-offs 326 749 2,629 Recoveries: Real estate 284 428 1,189 Commercial 5 35 334 Consumer 25 39 368 Agriculture 7 79 114 Other 4 17 — Total recoveries 325 598 2,005 Net charge-offs 1 151 624 Provision (negative provision) for loan losses — (550 ) (2,450 ) Balance at end of period $ 8,966 $ 11,340 $ 8,967 Allowance for loan losses to period-end loans 1.35 % 1.83 % 1.40 % Net charge-offs to average loans 0.00 % 0.10 % 0.10 % Allowance for loan losses to non-performing loans 110.66 % 101.99 % 97.30 % Allowance for loan losses for loans individually evaluated for impairment $ 332 $ 464 $ 399 Loans individually evaluated for impairment 9,891 26,236 15,131 Allowance for loan losses to loans individually evaluated for impairment 3.36 % 1.77 % 2.64 % Allowance for loan losses for loans collectively evaluated for impairment $ 8,634 $ 10,876 $ 8,568 Loans collectively evaluated for impairment 654,292 593,591 624,105 Allowance for loan losses to loans collectively evaluated for impairment 1.32 % 1.83 % 1.37 % Our loan loss reserve, as a percentage of total loans at March 31, 2017, decreased to 1.35% from 1.40% at December 31, 2016 and from 1.83% at March 31, 2016.The change in our loan loss reserve as a percentage of total loans between periods is attributable to growth in the portfolio, historical loss experience, qualitative factors, fewer loans migrating downward in risk grade classifications and improved charge-off levels.Our allowance for loan losses to non-performing loans was 110.66% at March 31, 2017, compared with 97.30% at December 31, 2016, and 101.99% at March 31, 2016. Net charge-offs in the first three months of 2017 totaled $1,000 compared to $151,000 in the first three months of 2016. 44 The following table sets forth the net charge-offs (recoveries) for the periods indicated: Three Months Ended March 31, 2017 Year Ended December 31, 2016 Year Ended December 31, 2015 (in thousands) Commercial $ (5 ) $ (58 ) $ (27 ) Commercial Real Estate (214 ) (339 ) 1,225 Residential Real Estate 251 1,307 1,487 Consumer (20 ) (200 ) 37 Agriculture (7 ) (96 ) 110 Other (4 ) 10 (9 ) Total net charge-offs $ 1 $ 624 $ 2,823 The majority of our nonperforming loans are secured by real estate collateral, and the underlying collateral coverage for nonperforming loans supports the likelihood of collection of our principal. We have assessed these loans for collectability and considered, among other things, the borrower’s ability to repay, the value of the underlying collateral, and other market conditions to ensure the allowance for loan losses is adequate to absorb probable incurred losses. Our allowance for non-performing loans to non-performing loans was 2.01% at March 31, 2017 compared with 2.62% at December 31, 2016, and 2.20% at March 31, 2016. The decrease in this ratio from December 31, 2016 to March 31, 2017 was primarily attributable to the improving non-performing loan trends during the period. The following table presents the unpaid principal balance, recorded investment and allocated allowance related to loans individually evaluated for impairment in the commercial real estate and residential real estate portfolios as of March 31, 2017 and December 31, 2016. March 31, 2017 December 31, 2016 Commercial Real Estate Residential Real Estate Commercial Real Estate Residential Real Estate (in thousands) Unpaid principal balance $ 7,199 $ 6,090 $ 10,985 $ 10,439 Prior charge-offs (2,362 ) (1,696 ) (5,131 ) (1,818 ) Recorded investment 4,837 4,394 5,854 8,621 Allocated allowance (33 ) (285 ) (35 ) (350 ) Recorded investment, less allocated allowance $ 4,804 $ 4,109 $ 5,819 $ 8,271 Recorded investment, less allocated allowance/ Unpaid principal balance 66.73 % 67.47 % 52.97 % 79.23 % Based on prior charge-offs, our current recorded investment in the commercial real estate and residential real estate segments is significantly below the unpaid principal balance for these loans. The recorded investment net of the allocated allowance was 66.73% and 67.47% of the unpaid principal balance in the commercial real estate and residential real estate segments of the portfolio, respectively, at March 31, 2017. The following table illustrates recent trends in loans collectively evaluated for impairment and the related allowance for loan losses by portfolio segment: March 31, 2017 December 31, 2016 Loans Allowance % to Total Loans Allowance % to Total Commercial $ 104,257 $ 801 0.77 % $ 97,166 $ 462 0.48 % Commercial real estate 271,760 4,209 1.55 251,529 4,859 1.93 Residential real estate: 230,822 3,284 1.42 227,668 3,076 1.35 Consumer 9,535 32 0.34 9,817 8 0.08 Agriculture 37,455 306 0.82 37,448 161 0.43 Other 463 2 0.43 477 2 0.42 Total $ 654,292 $ 8,634 1.32 % $ 624,105 $ 8,568 1.37 % 45 Our allowance for loan losses for loans collectively evaluated for impairment declined to 1.32% at March 31, 2017 from 1.83% at March 31, 2016 and 1.37% at December 31, 2016. This decline was driven primarily by declining historical loss trends and an improving loan risk category classification mix and volume which are key factors for estimating general reserves. Other factors include the consideration of growth, composition and diversification of our loan portfolio, current delinquency levels, the results of recent regulatory communications and general economic conditions. Provision for Loan Losses – No provision for loan losses was recorded for the first quarter of 2017, compared to a negative provision for loan losses of $550,000 for the first quarter of 2016. No provision expense was recorded for the first quarter of 2017 as a result of declining historical loss rates, improvements in asset quality, growth in the portfolio, and management’s assessment of risk within the portfolio. All loan risk categories other than pass loans have decreased since December 31, 2016. The pass category increased approximately $30.9 million, the watch category decreased approximately $4.0 million, the special mention category declined approximately $5,000, and the substandard category declined approximately $2.0 million. Net charge-offs were $1,000 for the three months ended March 31, 2017, compared with $151,000 for the three months ended March 31, 2016. We consider the size and volume of our portfolio as well as the credit quality of our loan portfolio based upon risk category classification when determining the loan loss provision for each period and the allowance for loan losses at period end. Foreclosed Properties – Foreclosed properties at March 31, 2017 were $6.6 million compared with $17.9 million at March 31, 2016 and $6.8 million at December 31, 2016.See “Note 4 - Other Real Estate Owned,” of the notes to the financial statements. During the first three months of 2017, we acquired $100,000 of OREO properties, and sold properties totaling approximately $350,000. We value foreclosed properties at fair value less estimated costs to sell when acquired and expect to liquidate these properties to recover our investment in the due course of business. OREO is recorded at fair market value less estimated cost to sell at time of acquisition. Any write-down of the property at the time of acquisition is charged to the allowance for loan losses. Subsequent reductions in fair value are recorded as non-interest expense. WhenOREO isacquired, we obtain a new appraisal of the subject property or have staff in our special assets group or centralized appraisal department evaluate the latest in-file appraisal. We typically obtain updated appraisals within five quarters of the anniversary date of ownership unless a sale is imminent. As the size of theOREO portfolio declined significantly, operating expenses of $22,000 in the first quarter of 2017 were offset by $38,000 in netgains on sales resulting in a net benefit of $16,000 compared to net expenses of $668,000 in the first quarter of 2016 which consisted of $55,000 in net gains on sales offset by $223,000 in operating expenses and $500,000 in fair value write-downs. Liabilities – Total liabilities at March 31, 2017 were $906.8 million compared with $912.4 million at December 31, 2016, a decrease of $5.6 million, or 0.6%. This decrease was primarily attributable to a decrease in accrued interest payable and other liabilities of $11.0 million due to the payment of a settlement agreement and a decrease in FHLB advances of $5.1 million, offset by an increase in total deposits of $10.8 million. Deposits are our primary source of funds. The following table sets forth the average daily balances and weighted average rates paid for our deposits for the periods indicated: For the Three Months For the Year Ended March 31, Ended December 31, 2017 2016 Average Average Average Average Balance Rate Balance Rate (dollars in thousands) Demand $ 122,051 $ 119,736 Interest checking 105,986 0.13 % 96,294 0.13 % Money market 131,424 0.54 136,423 0.58 Savings 34,917 0.17 34,257 0.18 Certificates of deposit 459,178 0.90 466,007 0.88 Total deposits $ 853,556 0.59 % $ 852,717 0.60 % 46 The following table sets forth the average daily balances and weighted average rates paid for our certificates of deposit for the periods indicated: For the Three Months For the Year Ended March 31, Ended December 31, 2017 2016 Average Average Average Average Balance Rate Balance Rate (dollars in thousands) Less than $100,000 $ 250,311 0.88 % $ 261,615 0.86 % $100,000 or more 208,867 0.93 % 204,392 0.91 % Total $ 459,178 0.90 % $ 466,007 0.88 % The following table shows at March 31, 2017 the amount of our time deposits of $100,000 or more by time remaining until maturity (in thousands): Maturity Period Three months or less $ 21,640 Three months through six months 18,892 Six months through twelve months 58,776 Over twelve months 118,303 Total $ 217,611 Liquidity Liquidity risk arises from the possibility we may not be able to satisfy current or future financial commitments, or may become unduly reliant on alternative funding sources. The objective of liquidity risk management is to ensure that we meet the cash flow requirements of depositors and borrowers, as well as our operating cash needs, taking into account all on- and off-balance sheet funding demands. Liquidity risk management also involves ensuring that we meet our cash flow needs at a reasonable cost. We maintain an investment and funds management policy, which identifies the primary sources of liquidity, establishes procedures for monitoring and measuring liquidity, and establishes minimum liquidity requirements in compliance with regulatory guidance. Our Asset Liability Committee regularly monitors and reviews our liquidity position. Funds are available from a number of sources, including the sale of securities in the available for sale investment portfolio, principal pay-downs on loans and mortgage-backed securities, customer deposit inflows, and other wholesale funding. Historically, we also utilized brokered and wholesale deposits to supplement our funding strategy. We are currently restricted from accepting, renewing, or rolling-over brokered deposits without the prior receipt of a waiver on a case-by-case basis from our regulators. At March 31, 2017, we had no brokered deposits. We also borrow from the FHLB to supplement our funding requirements. At March31, 2017, we had an unused borrowing capacity with the FHLB of $13.9 million. Our borrowing capacity is under a detailed loan listing requirement and is based on the market value of the underlying pledged loans. We also have available on a secured basis federal funds borrowing lines from a correspondent bank totaling $5.0 million. Management believes our sources of liquidity are adequate to meet expected cash needs for the foreseeable future. However, the availability of these lines could be affected by our financial position. We are also subject to FDIC interest rate restrictions for deposits. As such, we are permitted to offer up to the “national rate” plus 75 basis points as published weekly by the FDIC. Capital Stockholders’ equity increased $2.8 million to $35.5 million at March 31, 2017, compared with $32.7 million at December31, 2016 primarily due to current year net income of $1.7 million and an increase in the fair value of our available for sale securities portfolio of $1.0 million. 47 The following table shows the ratios of Tier 1 capital, common equity Tier 1 capital, and total capital to risk-adjusted assets and the leverage ratios (excluding the capital conservation buffer) for the Bank at the dates indicated: Regulatory Minimums Well-Capitalized Minimums Minimum Capital Ratios Under Consent Order March 31, 2017 December 31, 2016 Tier 1 Capital 6.0 % 8.0 % N/A 8.33 % 8.28 % Common equity Tier I capital 4.5 6.5 N/A 8.33 8.28 Total risk-based capital 8.0 10.0 12.0 % 9.89 9.88 Tier 1 leverage ratio 4.0 5.0 9.0 6.37 6.24 Failure to meet minimum capital requirements could result in additional discretionary actions by regulators that, if taken, could have a materially adverse effect on our financial condition. Each of the federal bank regulatory agencies has established risk-based capital requirements for banking organizations. The Basel III regulatory capital reforms became effective for the Company and Bank on January1, 2015, and include new minimum risk-based capital and leverage ratios. These rulesrefine the definition of what constitutes “capital” for purposes of calculating those ratios, including the definitions of Tier 1 capital and Tier 2 capital. The final rulesallow banks and their holding companies with less than $250 billion in assets a one-time opportunity to opt-out of a requirement to include unrealized gains and losses in accumulated other comprehensive income in their capital calculation. The Company and the Bank opted out of this requirement. The rulesalso establish a “capital conservation buffer” of 2.5%, to be phased in over three years, above the regulatory minimum risk-based capital ratios. Once the capital conservation buffer is fully phased in, the minimum ratios are a common equity Tier 1 risk-based capital ratio of 7.0%, a Tier 1 risk-based capital ratio of 8.5%, and a total capital to total risk-weighted assets ("total risk-based capital ratio") of 10.5%.The phase-in of the capital conservation buffer requirement began in January2016 at 0.625% of risk-weighted assets and increases to 1.25% in 2017, 1.875% in 2018, and 2.5% in 2019. An institution is subject to limitations on paying dividends, engaging in share repurchases and paying discretionary bonuses if capital levels fall below minimum levels plus the buffer amounts. These limitations establish a maximum percentage of eligible retained income that could be utilized for such actions. In addition, our Consent Order calls for the Bank to maintain a ratio of total risk-based capital ratio of at least 12.0%, and a ratio of Tier 1 capital to total assets (“leverage ratio”) of 9.0%. The Bank cannot be considered “well-capitalized” while subject to the consent order. 48 Item 3. Quantitative and Qualitative Disclosures about Market Risk Given an instantaneous 100 basis point increase in interest rates sustained for one year, our base net interest income would decrease by an estimated 1.2% at March 31, 2017, compared with a decrease of 2.5% at December 31, 2016, and is within the risk tolerance parameters of our risk management policy. Given a 200 basis point increase in interest rates sustained for one year, base net interest income would decrease by an estimated 2.7% at March 31, 2017, compared with an increase of 5.1% at December 31, 2016, and is within the risk tolerance parameters of our risk management policy. The following table indicates the estimated impact on net interest income under various interest rate scenarios for the twelve months following March 31, 2017, as calculated using the static shock model approach: Change in Future Net Interest Income Dollar Change Percentage Change (dollars in thousands) + 200 basis points $ (774 ) (2.68 )% + 100 basis points (348 ) (1.21 ) - 100 basis points (429 ) (1.49 ) - 200 basis points (1,611 ) (5.59 ) Item 4. Controls and Procedures As of the end of the quarterly period covered by this report, an evaluation was carried out under the supervision and with the participation of the Company’s management, including the Company’s Chief Executive Officer and Chief Financial Officer, of the effectiveness of the Company’s disclosure controls and procedures (as defined in Rules 13a-15(e) or 15d-15(e) under the Securities Exchange Act of 1934 (“Exchange Act”)). Based on this evaluation, the Company’s Chief Executive Officer and Chief Financial Officer have concluded that the Company’s disclosure controls and procedures were, to the best of their knowledge, effective to ensure that information required to be disclosed by the Company in reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in Securities and Exchange Commission rules and forms as of such date. There was no change in the Company’s internal control over financial reporting that occurred during the Company’s fiscal quarter covered by this report that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting. 49 PART II – OTHER INFORMATION Item 1. Legal Proceedings We are defendants in various legal proceedings.Litigation is subject to inherent uncertainties and unfavorable outcomes could occur. See Footnote 12, “Off Balance Sheet Risks, Commitments, and Contingent Liabilities” in the Notes to our consolidated financial statements for additional detail regarding ongoing legal proceedings. Item 1A. Risk Factors We refer you to the detailed cautionary statements and discussion of risks that affect our Company and its business in “Item 1A – Risk Factors” of our December 31, 2016 Annual Report on Form 10-K. There have been no material changes from the risk factors previously discussed in those reports. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Not applicable. Item 3. Default Upon Senior Securities Not applicable. Item 4. Mine Safety Disclosures Not applicable. Item 5. Other Information Not applicable Item 6. Exhibits (a)Exhibits The following exhibits are filed or furnished as part of this report: Exhibit Number Description of Exhibit 10.1 Porter Bancorp, Inc. 2017 Incentive Compensation Bonus Plan. 31.1 Certification of Principal Executive Officer, pursuant to Rule 13a - 14(a). 31.2 Certification of Principal Financial Officer, pursuant to Rule 13a - 14(a). 32.1 Certification of Principal Executive Officer, pursuant to 18 U.S.C Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 Certification of Principal Financial Officer, pursuant to 18 U.S.C Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101 The following financial statements from the Company’s Quarterly Report on Form 10Q for the quarter ended March 31, 2017, formatted in XBRL: (i) Consolidated Balance Sheets, (ii) Consolidated Statements of Income, (iii) Consolidated Statements of Comprehensive Income (Loss), (iv) Consolidated Statement of Changes in Stockholders’ Equity, (v) Consolidated Statements of Cash Flows, (vi) Notes to Consolidated Financial Statements. 50 SIGNATURES Pursuant to the requirements of the Securities Exchange Act if 1934, the Registrant had duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PORTER BANCORP, INC. (Registrant) May 4, 2017 By: /s/ John T. Taylor John T. Taylor Chief Executive Officer May 4, 2017 By: /s/ Phillip W. Barnhouse Phillip W. Barnhouse Chief Financial Officer 51
